Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 1 of 70 PageID #: 234
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 2 of 70 PageID #: 235
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 3 of 70 PageID #: 236
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 4 of 70 PageID #: 237
  Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 5 of 70 PageID #: 238
  THABO         *              PUBLIC INFORMATION              *     01-27-2020
PAGE 001        *                  INMATE DATA                 *     11:41:00
                                AS OF 01-27-2020

REGNO..: 12982-104 NAME: GOTTESFELD, MARTIN

                    RESP OF: THA
                    PHONE..: 812-238-1531     FAX: 812-238-3301
                                              RACE/SEX...: WHITE / MALE
                                              AGE: 35
PROJ REL MT: GOOD CONDUCT TIME RELEASE        PAR ELIG DT: N/A
PROJ REL DT: 10-18-2024                       PAR HEAR DT:




G0002       MORE PAGES TO FOLLOW . . .




                                                                            Attach. A
  Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 6 of 70 PageID #: 239
  THABO           *              PUBLIC INFORMATION                *     01-27-2020
PAGE 002          *                  INMATE DATA                   *     11:41:00
                                  AS OF 01-27-2020

REGNO..: 12982-104 NAME: GOTTESFELD, MARTIN

                   RESP OF: THA
                   PHONE..: 812-238-1531    FAX: 812-238-3301
HOME DETENTION ELIGIBILITY DATE: 04-18-2024

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE: 10-18-2024 VIA GCT REL

----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION...........:     MASSACHUSETTS
DOCKET NUMBER...................:     1: 16 CR 10305 -1- N
JUDGE...........................:     GORTON
DATE SENTENCED/PROBATION IMPOSED:     01-10-2019
DATE COMMITTED..................:     04-01-2019
HOW COMMITTED...................:     US DISTRICT COURT COMMITMENT
PROBATION IMPOSED...............:     NO

                   FELONY ASSESS    MISDMNR ASSESS FINES             COSTS
NON-COMMITTED.:    $200.00          $00.00         $00.00           $00.00

RESTITUTION...:    PROPERTY:   NO   SERVICES:   NO       AMOUNT:    $442,930.00



-------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE....: 153      18:286,371 FRAUD, OTHER
OFF/CHG: 18:371 CONSPIRACY;18:1030(A)(5)(A),18:1030(C)(4)(B)
         INTENTIONAL DAMAGE TO A PROTECTED COMPUTER

 SENTENCE PROCEDURE.............: 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:   121 MONTHS
 TERM OF SUPERVISION............:     3 YEARS
 DATE OF OFFENSE................: 04-20-2014




G0002       MORE PAGES TO FOLLOW . . .




                                                                                  Attach. A
  Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 7 of 70 PageID #: 240
  THABO         *             PUBLIC INFORMATION                *      01-27-2020
PAGE 003 OF 003 *                 INMATE DATA                   *      11:41:00
                               AS OF 01-27-2020

REGNO..: 12982-104 NAME: GOTTESFELD, MARTIN

                   RESP OF: THA
                   PHONE..: 812-238-1531    FAX: 812-238-3301
-------------------------CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 12-23-2019 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 02-28-2019 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN..........: 01-10-2019
TOTAL TERM IN EFFECT............:   121 MONTHS
TOTAL TERM IN EFFECT CONVERTED..:    10 YEARS       1 MONTHS
EARLIEST DATE OF OFFENSE........: 04-20-2014

JAIL CREDIT.....................:     FROM DATE    THRU DATE
                                      02-17-2016   01-09-2019

TOTAL PRIOR CREDIT TIME.........:   1058
TOTAL INOPERATIVE TIME..........:   0
TOTAL GCT EARNED AND PROJECTED..:   517
TOTAL GCT EARNED................:   162
STATUTORY RELEASE DATE PROJECTED:   10-18-2024
EXPIRATION FULL TERM DATE.......:   03-19-2026
TIME SERVED.....................:        3 YEARS   11 MONTHS        11 DAYS
PERCENTAGE OF FULL TERM SERVED..:     39.1

PROJECTED SATISFACTION DATE.....: 10-18-2024
PROJECTED SATISFACTION METHOD...: GCT REL




G0000       TRANSACTION SUCCESSFULLY COMPLETED




                                                                              Attach. A
        Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 8 of 70 PageID #: 241
 BP-Ao3q4                  DISCIPLINE HEARING OFFICER REPORT
 JAN 17
 U.S. DEPARTMENT OF JUSTICE                                                                 FEDERAL BUREAU PRISONS

Institution :     FCC Terre Haute                          Incident Report number : 3338082
NAME OF INMATE :       Gottesfeld , Martin                 REG . NO . :       12982 -1 04        luNIT :   cMu
Date of Incident Report :        12-09-2019                Offense Code : 204A
Date of Incident :       12 - 06-2019
Summary of Charges :       Extortion (Attempt ed)
I.        NOTICE OF CHARGE(S)
          A . Advanced written notice of charge (copy of Incident Report ) was given to inmate on (date)
          12-09-2019 at (time) 1739   (by staff member) B . Devlin .
          B . The OHO Hearing was held on (date) 12-20-2019 at (time) 1120 .
          C . The inmate was advised of the rights before the OHO by (staff member) :
          S . Williams, Counselor on (date) 12-12-2019 and copy of the advisement of rights form is
          attached .

II .      STAFF REPRESENTATIVE
          A. Inmate waived right to staff representative .                Yes           No   X

          B. Inmate requested staff representative and appeared .
          C . Staff Representative statement : No procedural errors noted .                      Inmate states he was
          quoting statute and not attempting to extort anyone .
          D. Requested staff representative declined or could not appear but inmate was advised of
          option to postpone hearing to obtain another staff representative with the result that : (New
          Staff Representative Name) Warden Appointed was selected .
          E. Staff representative T . Feuquay , Case Manager was appointed .

III .    PRESENTATION OF EVIDENCE
          A . Inmate         (admits)   X     (denies)             (neither) the charge(s) .
          B. Summary of inmate statement :
          "That is the document I handed to Ms. Eisele, but I was not extorting anyone, I was quoting
          DC statute. This incident happened on the 6 th not the 9 th so the report is late . Video and
          audio will show this ."
          C. Witnesses:
          1 . Inmate waived right to witness.       Yes          No       X

          2 . The following persons were called as witness at this hearing and appeared (Each witness
          name and statement listed below) :
          3 . The following persons requested were not called for the reason(s) given (Each witness
          name and statement listed below) :
          4 . Unavailable witnesses were requested to submit written statements and those statements
          received were considered (Each witness name and statement listed below) . Inmate Gottesfeld
          waived in person witness and the following witness provided a written statement. William
          Harris #40743-050. "Marty did not intend to extort anything from R . Eisele . He simply was
          requesting the copy of his order of commitment which is consistent with the statutes
          regarding the same. Eisele read Marty's document before leaving the library."
          D. Documentary Evidence : In addition to the Incident Report and Investigation , the OHO
          considered the following documents : Written correspondence from inmate Gottesfeld addressed
          to Ms. Eisele and other individuals, US and DC statutes, video and audio recordings of the
          of the incident.
          E . Confidential information was used by OHO in support of his findings , but was not revealed
          to the inmate. The confidential information was documented in a separate report . The
          confidential information has been (confidential informants have been) determined to be
          reliable because : N/A.
IV .      FINDINGS OF THE OHO
                                                                       C . No prohibited act was committed :
            X    A. The act was committed as charged .           Expunge according to Inmate Discipline PS .
                 B . The fo l lowing act was committed :


                                                          Attach. B                                               pg. 1
                                                                                                                          1
                                                CE TRAL FILE COPY
     Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 9 of 70 PageID #: 242
, BP-A03~4              DISCIPLINE HEARING OFFICER REPORT
  JAN 17
 U.S. DEPARTMENT OF JUSTICE                                                FEDERAL BUREAU PRISONS

 Name of Inmate:                     Reg. No. :                            Hearing Date:
 Gottesfeld, Martin                  12982-104                             12-20-2019



V. SPECIFIC EVIDENCE RELIED ON TO SU PPORT FINDINGS (Physical evidence , observations , written
documents , etc . ) :

You were advised of your rights before the Discipline Hearing Officer and stated that you
understood those rights . You requested staff members SOS S . Harvey , SOS B . Eddy and Counselor R .
Orr to be your staff represe n tative all of which declined . You were then appointed Case Manager T .
Feuquay . Additio n ally , you requested the inmate William Ha r ris as a witness and authorized use of
a written statement . You presented the following as documentary evidence on your behalf : Inmate
Request to Staff Member , dated 12/06/2019 , Title 18 USC §362l(c) , D. C Code §16-1905 , D. C Code §13 -
421 , D. C Code §13 - 422 , D. C Code §13-423(a) .

The DHO finds t h at on December 6 , 2019 , you committed the prohibited act of Code 204A , Attempted
Extortion or Bl ackmail.

The DHO considered the Incident Report which the reporting officer states , "On the evening of
December 6 , 2019 , at approximately 1920 hrs , inmate Gottesfeld , Martin , Reg . No . 12982-104 , handed
me two inmate Requests for processing . I briefly glanced at them , noticed he requested a copy of
what I thought was his J udgeme n t and Commitme n t , on one of them and I verbally explained to him he
wo u ld h ave to ask the Record s Department to view his Judgement to see if it is any different from
the copy I had already given him . I brought the requests to my office , scanned them and left them
for further processing on the next business day . On December 9 , 2019 , I began processing the
requests I had collected and noticed inmate Gottesfeld ' s request includes a demand for a
" statutorily-mandated sum" which I interpreted as money . The demand is to myself and approximately
72 other individuals , agencies , and entities demanding a true copy of his Order of Commitment .
Specifically he states " I have searched my records for an order of commitment (sic) allowing each
of you , jointly and severely (sic) , to hold me against my will and found no such order ... I hereby
demand a true copy of the order of commitment (sic) under which each of you , jointly and
severely(sic) is detaining me against my will . This demand is self-executing every twenty-four (24)
hours ; and each of you whom neglects to deliver to me a true copy of the required order of
commitment (sic) shall forfe i t to me the statutorily- mandated sum ."

I feel threatened by inmate Gottesfe l d ' s demands and I believe he is trying to extort me (and
others) , both personally and profession ally . Inmate Gottesfeld is attempting to intimidate and
compel me (and other staff , agencies , entities) by threat of financial demise into providing him a
document (to which I have no access) a nd potentially assisting him in securing a fraudulent release
from custody ."

The DHO considered your stateme n t to the investigating Lieutenant , where you stated , "This is
unconstitutional and retaliatory to my pending litigation . I request for the record that you save
the video and audio files of this encounter . "

The DHO considered your statement to the UDC stating , " I did not extort anyo n e . I quoted relevant
law nearly verbatim . See attached . This incident report is unconstitutional and those involved with
its preparation and any sanctions will likely be held not to have qualified immunity ."

The DHO considered the statement by your staff representative stating " No procedural errors noted .
Inmate states he was quoting statute and not attempting to extort anyone ."

The DHO con side r ed your statement to t h e DHO stating , " I d i d give Ms . Eisele those papers but I was
not extorting anyone . This incident report is late . It happened on the 6 th and I was n ' t given a
copy until the 9 th • I used language right from the DC statue ."

The OHO considered your statement and denial to the charge against you , but was not convinced . The
OHO believes you would de n y the charge to avoid possible disciplinary sanctions , if found guilty .
Staff c l early report that you attempted to extort or blackma i l them . You admitted to giving Ms .
Eisele the written correspondence that contained threatening language . The DHO can find no evidence
that the date of incident should have been December 6 , 2019 , instead of December 9 , 2019 . The video
of the incident was reviewed by the OHO and your interaction with Ms . Eisele was not captured
inside the Law Library . The audio was reviewed by the DHO and was on l y able to make out muffled
voices . Ms . Eisele clearly states i n the incident re p ort she did not become aware of the incident
until December 9 , 20 1 9 . You r ece i ved a copy of the i n cide n t on December 9 , 2019 , at 5 : 39 p . m.
                                                  Attach. B                                       pg. 2
Therefore , the OHO finds the i n cident report is within the timeline outlined in policy . Th e DHO
                                                                                                                2

                                                     CEN                FILE COPY
       Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 10 of 70 PageID #: 243
1
    BP-A03Q4              DISCIPLINE HEARING OFFICER REPORT
    JA N 17
    U.S. DEPARTMENT OF JUSTICE                                         FEDERAL BUREAU PRISONS

    Name of Inmate:                   Reg. No.:                         Hearing Date:
    Gottesfeld, Martin                12982-1 04                        12-20-20 19

considered your statement that you were quoting statute and not attempting to extort anyone but was
not convinced . Upon reviewing the statutes you requested the OHO finds while you have the right to
litigation , however ; you do not have t h e right to attempt to extort or blackmail staff into
complying with your demands .

Therefore , based on the greater weight of evidence the OHO finds you committed the prohibited act
of Code 204A : Attempting to Extort or Blackmail .
VI .  SANCTION OR ACTION TAKEN (List each prohibited act with respective sanctions for that act) :

Code 204A :
27 Days Disallow Good Conduct Time
90 Days Loss of Phone
90 Days Loss of Commissary
$50 . 00 Fine
(balance $401 . 55 as of 12-20-2019)
VII.    REASON FOR EACH SANCTION OR ACTION TAKEN :

The action/behavior on the part of any inmate to carry out an act of extortion/blackmail on another
inmate or staff member , poses a very serious threat to the health , safety and welfare of not only
the inmate involved , but that of all inmates and staff . Past acts of this nature have resulted in
drugs , guns and other weapons entering the institution , as well as escape attempts being carried
out . This type of action/behavior cannot be tolerated at any time . The sanction(s) imposed by the
OHO were taken to let the inmate know t h at he , and he alone , will be held responsible for his
actions/behavior at all times . Although not directly related to the infraction , loss of privileges
was invo ked to deter t h e inmate from this behavior i n the future .

VIII . APPEAL RIGHTS : X   Th e inmate h as been advised of t he findi n gs , specific evidence relied on
action and reasons for the action . The inmate has been advised of the right to appeal this action
within 20 calendar days under the Administrative Remedy Procedure . A copy of this report has been
given to the inmate .

IX .  Discipline Hearing Officer
Printed Name                     Signature                            Date

D. Matthews , Altern ate OHO                       o.r{) ~            01-22 - 2020



OHO report delivered to Inmate by :



Printed Name (Staff)             Signature :                       Date and Time :




                                       Prescribed by P5270                    Replaces BP- A0304 of AUG 11




                                                   Attach. B                                     pg. 3
                                                        CE TRAL FILE COPY                                    3
         Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 11 of 70 PageID #: 244
              '
· BP: Ao28t ' •                   INCIDENT REPORT
JA'N 17 ,
U.S. DEPARTMENT OF JUSTICE                                              FEDERAL BUREAU OF PRISONS

                                                             Part I - Incident Report
  1. Institution :     FCC Terre Haute            FCI                                      Incident Report Number:    ..3~3 g O 8 "2..
 2. Inmate's Name:                               3. Register Number:                       4. Date of Incident:                     5. Time :
 Gottesfeld, Martin                              12982-104                                 12/06/2019                           1   1920 hrs. (approx.)
 6. Place of Incident:                           7. Assignment:                                                           8. Unit:
 CMU Law Library                                 CMU Unassigned                                                       I   CMU (D)
 9. Incident:                                                                 10. Prohibited Act Code(s):
 Extortion (Attempted)                                                    1
                                                                              204(A)
11 . Description of Incident (Date: 12/09/2019              Time:      1234 hrs                Staff became aware of incident) :
On the evening of December 6, 2019, at approximately 1920 hrs. , inmate Gottesfeld, Martin, Reg . No. 12982-104, handed me
two Inmate Requests for processing . I briefly glanced at them , noticed he requested a copy of, what I thought was his
Judgment and Commitment, on one of them and I verbally explained to him he would have to ask the Records Department to
view his Judgment to see if it is any different from the copy I had already given him . I brought the requests to my office,
scanned them and left them for further processing on the next business day. On December 9, 2019, I began processing the
requests I had collected and noticed inmate Gottesfeld 's request includes a demand for a "statutorily-mandated sum" which I
interpreted as money. The demand is to myself and approximately 72 other individuals , agencies, and entities demanding a
true copy of his Order of Commitment. Specifically he states, "I have searched my records for an order of committment[sic]
allowing each of you , jointly and severly[sic], to hold me against my will and found no such order .... I hereby demand a true copy
of the order of committment[sic] under which each of you , jointly and severly[sic] , is detaining me against my will. This demand
is self-executing every twenty-four (24) hours; and each of you whom neglects to deliver to me a true copy of the required order
of committment[sic] shall forfeit to me the statutorily-mandated sum. "


I feel threatened by inmate Gottesfeld's demands and I believe he is trying to extort me (and others) , both personally and
professional ly. Inmate Gottesfeld is attempting to intimidate and compel me (and other staff, agencies , entities) by threat of
financial demise into providing him a document (to which I have no access) and potentially assisting him in securing a fraudulent
release from custody.

 12. Typed Name/Signature of Reporting Employee:                                                        13.Date And Time:
 R. Eisele ~ ,A           _                                                                             12/09/2019 / 1317 hrs.

 14. Incident Report Delivered to Above Inmate By              15 .Date Incident Report Delivered :         16. Time Incident Report Delivered:
  Type Name/Signature) :
      :~..kl\{"                                                     12/~ II
                                                           Part II - Committee Action




                                                                                                  e Committe is referring the
                                                                                              Charge(s) to the OHO for further
                      Committed the Proh ibited Act as charged.                               Hearing .
                      Did not Commit a Prohibited Act.                              C.        The Committee advised the inmate of
                      Committed Prohibited Act Code(s). _ _ _ _ _ __                          its finding and of the right to file
                                                                                              an a eal within 20 calendar da s.
19. Committee Decision is Bated on Specific Evidence as Follows:
       -r?ic, .. l"V\~" z,7 d~                          'c..,"'"~t\~
      a~
20. Committee action and/or fecom'.11endation if referred to OHO (Contingent upon OHO finding inmate committed prohibited act):
              c   ~ (t,...e-;,. J   ""7 d '""Y ~         , c. t-...                                               .
                                                                      Attach. B                                                      pg. 4
          Case 2:20-cv-00012-JRS-MJD
                                  I  Document 21-1 Filed 02/21/20 Page 12 of 70 PageID #: 245
,' 21,'. Date ~d Time of Action : I"t.- \'?.--1f     S ~he UDC Chairman's signature certifies who sat on the            UDC and that the completed report
  accurat1;ly reflectstheU°?:?'~
        ~t.M~-...__==-=--------
 chairman (Typed Name/Signature)                          Member (Typed Name)                                Member (Typed Name)

     INSTRUCTIONS: All items outside of heavy rule are for staff use only. Begin entries with the number 1 and work up. Entries not completed will be
     vo ided by staff.

     Distribute: Origina l-Central File Record ; COPY-1-DHO: COPY-2-lnmate after UDC Action ; COPY 3-lnmate within 24 hours of Part I Preparation


     WD                                                Prescribed by P5270                                         Replaces BP-A0288 of AUG 11




                                                                         Attach. B                                                        pg. 5
       Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 13 of 70 PageID #: 246
                                                                                          22. Date And Time Investigation Began
                                Part Ill - Investigation
                                                                                          12-09-2019 5:39 pm
23. Inmate Advised Of Right To Remain Silent: You are advised of your right to remain silent at all stages of the discipline process. Your
silence may be used to draw an adverse inference against you at any stage of the discipline process. Your silence alone may not be used to
support a finding that you have committed a prohibited act.
The Inmate Was Advised Of The Above Right By                                B. Devlin                                    12-09-2019
                                                                                                                         5:39 pm

24. Inmate statement and attitude
Inmate Gottesfeld, Martin #12982-104 was advised of their rights and stated that he understood them . Inmate was read and provided a copy
of the report while displaying a fair attitude. When I asked Gottesfeld, Martin #12982-104 if he would like to make a statement, he stated


"This is un-constitutional and retaliatory to my pending litigation. I request for the record that you save the audio and v:   o
encounter."




25. Other facts about the incident, statements of those persons present at scene, disposition of evidence, etc.

Inmate request to staff
Inmate spoke English and refused a translator
Inmate did not request witnesses
Inmate requested Officer Harvey as staff representative , and Officer Emerson in the event that Harvey is unavailable.



26. Investigator's comments and conclusions
Based on the report and documentation the charges of 204A are warranted.




27. Action taken
Inmate Gottesfeld , Martin #12982-104 is to remain in hi s current status and the report is to be forwarded to UDC for further disposition.




 Date and Time Investigation Completed                      12-09-2019 6:15 pm



 Printed Name/Signature Of Investigator                     B. Devlin   ~                                  Title     Lieutenant




                                                                    Attach. B                                                      pg. 6
         Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 14 of 70 PageID #: 247


     BP-A0293                  Inmate Rights at Discipline Hearing                   CDFRM
     AUG 11
     U.S. DEPARTMENT OF JUSTICE                                                  FEDERAL BUREAU OF PRISONS

     Institution : FCC Terre Haute FCI

     As an inmate charged with a violation of Bureau of Prisons rules or regulations
     referred to the Discipline Hearing Officer ( OHO ) for dispositio n , you have the
     following rights :

              1. The right to have a written copy of the c h arge ( s ) against you at l east 24
              hours prior to appearing before the Discipline Hearing Officer ;

              2 . The right to have a full - time member of the staff who is                             reasonably
              available to represent you before the Discip l ine Hearing Officer ;

              3 .' The right to call witnesses ( or pr esent written statements of unavailable
              witnesses) and to present doc um entary ev iden ce in your behalf , provided
              institutional safety would not be jeo p ardized ;

              4. The right to present a state ment or to remain si l ent . Your silence may be
              used to draw an adverse inference against you . However , your silence alone may
              not be used to sup p ort a finding that you committed a prohibited act ;

              5 . The right to be present thro ugh out the discip lin e hearing except during a
              period of de l iberat i on or when institutional saf e t y wo ul d be jeopardized. I f
              you elect n ot to appear b efore th e OHO , you may stil l have witnesses and a
              staff representative appear on your b ehalf ;

              6 . The right to be advised of the DHO ' s decision , the facts supporting that
              decision , except where institutional safety would be jeo p ardized , and the DHO ' s
              dispos it ion in writing ; and ,

              7 . The right to appea l the decision of the OHO by means of the Administrative
              Remedy Procedure to the Regional Director within 20 calendar days of notice of
              the DHO ' s decision and di sp osition .

     I hereby acknowledge that I have bee n advised of the above rights afforded me at a
     hearing before the Disci plin e Hear i ng Officer . I have further been advised that if
     I have previously received either a pre sumpt i ve or effective parole date from the
     Parole Commission , a finding by the OHO that I co mm itted the p rohibited act ( s ) may
     resu l t in a rescissio n or retardatio n by th e Parole Commissio n of the presumptive
     or effective parole date .


     Inmate ' s Name :       Gottesfeld, Martin                             Reg . No .   12982-104


     Inmate Signature : ; : ; ~ - ~ - - - - - - - - - - - - - - - - - - - - - - - - -     Date : 12/12/2019

     Notice of rights given to inmate ( Date/time )               _1_2~/_1_2~/_2_0_1_9~/ _ _ _I_S_o_~...------------

     by :   S . Williams /
                                                       Signature


     (This form may be replicated via WP )                                         Rep lac es BP-S293 ( 52 ) of JAN 88.




------
     PDF                                               Attach. B
                                                      Prescribed by P5270
                                                                                                           pg. 7
                                                                                                                      1
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 15 of 70 PageID #: 248
      .
  ,,

BP-A0294               Notice of Discipline Hearing Before the (DHO} coFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                                           FEDERAL BUREAU OF PRISONS

                                                                                             FCC Terre Haute FCI
                                                                                                      Institut i o n

                                                                                                           12/12/2019
                                                                                                              Date

 TO: Martin Gottesfeld                                                     REG . NO . : 12982-104

 ALLEGED VIOLATION(S): Extortion /Blackmail


 DATE OF OFFENSE: 12/06/2019                                               CODE NO.: 204

 You are being referred to the OHO for the above charge(s ) .

 The hearing will be he ld o n:                        at                   (A.M. /P .M.) at the following location:
OHO Schedule


 You are ent itled to have a full-time staff member represent you at the hearing.                     Please indicate below
 whether you desire to have a staff representative, and if so, his or her name.

 I    (do) ~      o not) _ _ wish t o have a staff representative.

 If so ,   the staff representative ' s name is:   of£,'~ <C S • {../ t..rVe.y                   lc>-C:-   {:3 , £cl dy
 You will also have the . right to call witnesses at the hearing and to present documentary evidence in your
 behalf ; provided , calling your witnesses will not jeopardize inst i tutional safety. Names of witnesses you
 wish to call should be listed below. Brief ly state to wh at each proposed witness would be able to testify .

 I    (do) _ _   (do not) ~ h to have witnesses .


 NAME:                                                 CAN TESTIFY TO:




 NAME:                                                 CAN TESTIFY TO:




 NAME :                                                CAN TESTIFY TO:




 The Discipline Hearing Officer will call those witnesses (Staff or Inma t e) who are reasonably available ,
 and who are determined by the OHO to ha ve information relevant to the charge(s) . Repetitive witnesses and
 repetitive character references need not be called.    Unavailable witnesses may be asked to submit written
 statements.

 If additional space is needed , use the reverse side of this form.            Date , s ign, and return this form to the
 OHO .

 DATE : 12/12 /2 019


                                                     Date/Time                       Staff


(This form may be replicated via WP)                                                            Replaces BP-294(52)     of JA N 88




PDF
                                                      Attach. B
                                                     Prescribed by P5270
                                                                                                                     pg. 8
    Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 16 of 70 PageID #: 249
BP-A.306                               DUTIES OF STAFF REPRESENTATIVE              CDFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                                                 FEDERAL BUREAU OF PRISONS


                                                                                                         FCC Terre Haute, IN

TO: All Staff Representatives

FROM : B. Lammer, Warden

There may be questions as to just which part an employee takes when that employee serves as staff representative for an
inmate who appears before the OHO. Generally, your role is to help the inmate present the best defense possible to the
charged violations. The Warden , the OHO, the reporting officer, investigating officer, a witness to the incident, and UDC
members involved in the case may not act as staff representative. If, during your representation, you encounter
difficulties, which you believe, will prevent you from functioning properly, you should notify the OHO of this, and he/she will
excuse you if there is a good reason to do so.

(1) You are to assist the inmate in presenting whatever information the inmate wants to present and in preparing a
defense. This will require, in every case , consultations with the inmate, and familiarity with the Inmate Discipline Program
Statement.

(2) You are to speak to witnesses who might furnish evidence on behalf of the inmate , if the inmate indicates there are
such witnesses whom the inmate wishes to have called. You may question witnesses requested by the inmate who are
called before the OHO .

(3) You should become familiar with all reports relative to the charge against the inmate. Confidential or security
information must of course be protected and may not be shared with any other person , including inmates, staff, visitors,
attorneys, etc. Any request for confidential information should be directed to the OHO .

(4) You should present any evidence favorable to the inmate's defense.

(5) You should present information which may assist the OHO and which may obtain a lesser sanction for the inmate. If
you believe you need additional time to pursue any of the functions, you may request a delay in the hearing from the
OHO , but ordinarily only after you have the concurrence of the inmate to do this.

(6) You are to help an inmate understand the charges and the potential consequences.

(7) You should be familiar with procedures at the hearing, explain them to the inmate in advance , and , if necessary during
the hearing, assist the inmate in understanding procedural points.

(8) You should not be present during deliberations by the OHO . An exception wou ld be where you have read confidential
information, and want to discuss that with the OHO outside the inmate's presence . In that case, you will have to explain to
the inmate, in general terms, what you are doing , and you should leave the room as soon as that function is over.

(9) If the inmate asks you to assist in writing an administrative appeal from the OHO action , you should assist the inmate
in doing so.

        }?e "Duties of Staff Representative" and (agree) (do not agree) to serve 'f?staff representative for inmate
I h~ve read

   0-o ctrc 5          h~ JJ
inmate's appearance before the OHO .
                                                             ,
                                                         reg no.     J 'L- °! 0 2 - / 0                     l/in the


I do / ~ agree for the following reason ~~~~L~~~W!!.$~!...8~.Jl!:!E.._~!::t..l~~~:..fl.~~~d~t!Ae,,l.,{~~°""'~ef

Printed Name/Signature of Employee:

IR#~) \01\.---
Record Copy - OHO.
(This form may be replicated via WP)                                                                Replaces BP-306(52) of JAN 88



                                                         Attach. B                                               pg. 9
.Case· ,2:20-cv-00012-JRS-MJD   Document 21-1 Filed 02/21/20 Page 17 of 70 PageID #: 250

\o ~ CMV vh,it Te"""~                 D\-\0   Bi,c~le..
~'. M,"" S,, G.:il-h~l~ O~\.¼,: ii~i~-1oY'\
D,.k Tu~, Du"-1,\k 11~ li61-~                       .
SJ,s0i Lt0 ;l'\-6¼-..+ 1 ::,5'60 ~)_ D\!1-o H=-•v-s
;Ju~-\--\tms J
  . .t__ hore   ~OJ otc. ~\\ '                     .          .                         .


    J:- k    * ~~ o~~~'c. 1J ~ ~~~ ~1k ¼v- ~~tllY' ck
    q-b Ix.~ s~~.\-,\ro. -br-,¼iiJ-~ 5?,39,0'o~-

   (7_""' ~\or Ow        rk~ h:. ~ ~-\S?'~tJ,\e.. ~ )~~-\-fl:f~
   ~~~~~~ .                                    .          .




                                         Attach. B                             pg. 10
      Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 18 of 70 PageID #: 251
BP-~306                                  DUTIES OF STAFF REPRESENTATIVE CDFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                                                FEDERAL BUREAU OF PRISONS


                                                                                                          FCC Terre Haute, IN

TO: All Staff Representatives

FROM : B. Lammer, Warden

There may be questions as to just which part an employee takes when that employee serves as staff representative for an
inmate who appears before the OHO. Generally, your role is to help the inmate present the best defense possible to the
charged violations. The Warden , the OHO , the reporting officer, investigating officer, a witness to the incident, and UDC
members involved in the case may not act as staff representative . If, during your representation , you encounter
difficulties, which you believe, will prevent you from functioning properly, you should notify the OHO of this, and he/she will
excuse you if there is a good reason to do so.

(1) You are to assist the inmate in presenting whatever information the inmate wants to present and in preparing a
defense. This will require, in every case , consultations with the inmate, and familiarity with the Inmate Discipline Program
Statement.

(2) You are to speak to witnesses who might furnish evidence on behalf of the inmate, if the inmate indicates there are
such witnesses whom the inmate wishes to have called . You may question witnesses requested by the inmate who are
called before the OHO.

(3) You should become familia r with all reports relative to the charge against the inmate. Confidential or security
information must of course be protected and may not be shared with any other person , including inmates, staff, visitors,
attorneys , etc. Any request for confidential information should be directed to the OHO.

(4) You should present any evidence favorable to the inmate's defense.

(5) You should present information which may assist the OHO and which may obtain a lesser sanction for the inmate. If
you believe you need additional time to pursue any of the functions, you may request a delay in the hearing from the
OHO, but ordinarily only after you have the concurrence of the inmate to do this.

(6) You are to help an inmate understand the charges and the potential consequences.

(7) You should be familiar with procedures at the hearing , explain them to the inmate in advance, and , if necessary during
the hearing , assist the inmate in understanding procedural points.

(8) You should not be present during deliberations by the OHO . An exception would be where you have read confidential
information , and want to discuss that with the OHO outside the inmate's presence. In that case , you will have to explain to
the inmate, in general terms, what you are doing , and you should leave the room as soon as that function is over.

(9) If the inmate asks you to assist in writing an administrative appeal from the OHO action , you should assist the inmate
in doing so.

               he "Duties of Staff Representative" and (agree) (do not agree) to serve as staff representative for inmate

                                                                _ - n_O
--t--t--~-~~r~/~----,---~q~r~ f_,_·~ - - -' reg no. _ /._2_9_ l1.2    ___y____ in the
in    te's appearance be re the OHO .

I do , Qgree for the following reason             r C.cd'tM '•c ± () .{        ,-fltf [ es:t
Printed Name/Signature of Employee:        ,.J::: eJ.k ~                                     Date:   /-<.. --< 0   - /   L
IR#    3 338 D;:32                                  /
Record Copy - DHO.
(This form may be replicated via WP)                                                                 Replaces BP-306(52) of JAN 88



                                                          Attach. B                                             pg. 11
   Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 19 of 70 PageID #: 252


BP-A306                                 DUTIES OF STAFF REPRESENTATIVE             CDFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                                                 FEDERAL BUREAU OF PRISONS



                                                                                                   FCC Terre Haute, IN

TO: All Staff Representatives

FROM: B. Lammer, Warden

There may be questions as to just which part an employee takes when that employee serves as staff representative for an
inmate who appears before the DHO. Generally, your role is to help the inmate present the best defense possible to the
charged violations. The Warden , the DHO, the reporting officer, investigating officer, a witness to the incident, and UDC
members involved in the case may not act as staff representative. If, during your representation , you encounter
difficulties, which you believe, will prevent you from functioning properly, you should notify the DHO of this, and he/she will
excuse you if there is a good reason to do so.

(1) You are to assist the inmate in presenting whatever information the inmate wants to present and in preparing a
defense. This will requ ire, in every case, consultations with the inmate, and familiarity with the Inmate Discipline Program
Statement.

(2) You are to speak to witnesses who might furnish evidence on behalf of the inmate, if the inmate indicates there are
such witnesses whom the inmate wishes to have called. You may question witnesses requested by the inmate who are
called before the DHO.

(3) You should become familiar with all reports relative to the charge against the inmate. Confidential or security
information must of course be protected and may not be shared with any other person, including inmates, staff, visitors,
attorneys, etc. Any request for confidential information should be directed to the DHO .

(4) You should present any evidence favorable to the inmate's defense.

(5) You should present information which may assist the DHO and which may obtain a lesser sanction for the inmate. If
you believe you need additional time to pursue any of the functions, you may request a delay in the hearing from the
DHO, but ordinarily only after you have the concurrence of the inmate to do this.

(6) You are to help an inmate understand the charges and the potential consequences.

(7) You should be familiar with procedures at the hearing, explain them to the inmate in advance, and, if necessary
during the hearing , assist the inmate in understanding procedural points.

(8) You should not be present during deliberations by the OHO. An exception would be where you have read
confidential information, and want to discuss that with the DHO outside the inmate's presence. In that case, you will have
to explain to the inmate, in general terms, what you are doing , and you should leave the room as soon as that function is
over.

(9) If the inmate asks you to assist in writing an administrative appeal from the OHO action, you should assist the inmate
in doing so.

I have read the "Duties of Staff Representative" and (agree) (do not agree) to serve as staff representative for inmate
Gottesfeld, Martin, Reg no. 12982-104, in the inmate's appearance before the OHO.

I do / ~ t h e following reason :                   A"'"'''0. ( {r, ,:u,e t3,i,,d SA-""tJ--- §kov-+ t ~ r
Printed Name/Signature of Employee:                     /2 ' O_.---         JR. Orr Cnslr Date: /'2../'l"r I Z.d l 'o/


IR# 3338082

Record Copy - OHO.
(This form may be replicated via WP)                                                         Replaces BP-306(52) of JAN 88


                                                           Attach. B                                               pg. 12
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 20 of 70 PageID #: 253


BP-A 0 294             Notice of Discipline Hearing Before the (DHO) c • FRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                                              FEDERAL
                                                                                                    B?fbSONS
                                                                                                       Institution

                                                                                                       }21 ✓ 20 -1 7
                                                                                                        '   Date

 TO:

 ALLEGED


 DATE OF OFFENSE :

 Yo u are being referred to the DHO for the above charge(s).

 The
        hearing   7J ;/?Y o~4.Ll, ~                        at
                                                                                (A.M. /P.M. ) at the following location:




 You are               to have a full-time staff member represent you at the hearing.                Please indicate below
 whether            Ire to have a staff representative, and if so, his o r her name.

 I    (do)~       (do not) _ _ wish to have a staff   r0=ive. A- , -
 >f eo, fhe efaff ,ep,eeeofafi,e'e oame i e,          {         rJ...<A-fa-v.-.           ~
 You will als¼Eve the right to call witnesses at the hearing and : : ~ evidence in your
 behalf; provi ed, calling yo ur witnesses will not jeopardize institutional safety. Names of witnesses you
 wish to call should be listed below. Briefly state to what each proposed witness would be able to testify.

 I    (do)                    wish t o have witnesses.


 NAME:




 NAME:




 NAME:                                                     CAN TESTIFY TO:




 The Discipline Hearing Officer will call those witnesses (Staff or Inmate) who are reasonably available,
 and who are determined by the DHO to have information rele vant to the charge(s). Repetitive witnesses and
 repetitive cha racter references need not be called. Unavailable witnesses may be asked to submit written
 statements.

 If additional space is needed, use the reverse side of this form.                 Date , sign , and return this form to the
 DHO.

 DATE:       I                  SIGNATURE:

 Notice of hearing before DHO given



/This form may be replicated via WP)                                                            Replaces BP-294/52) of JAN 88




PDF
                                                          Attach. B
                                                          Prescribed by P5270
                                                                                                                   pg. 13
      Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 21 of 70 PageID #: 254
BP-~306                                       DUTIES OF STAFF REPRESENTATIVE         CDFRM
AUG 11
U.S. DEPARTMENT OF JUSTICE                                                                   FEDERAL BUREAU OF PRISONS


                                                                                                              FCC Terre Haute, IN

TO: All Staff Representatives

FROM : B. Lammer, Warden

There may be questions as to just which part an employee takes when that employee serves as staff representative for an
inmate who appears before the OHO. Generally, your role is to help the inmate present the best defense possible to the
charged violations. The Warden , the OHO, the reporting officer, investigating officer, a witness to the incident, and UDC
members involved in the case may not act as staff representative . If, during your representation , you encounter
difficulties, which you believe, will prevent you from functioning properly, you should notify the OHO of this, and he/she will
excuse you if there is a good reason to do so.

(1) You are to assist the inmate in presenting whatever information the inmate wants to present and in preparing a
defense. This will require , in every case , consultations with the inmate, and familiarity with the Inmate Discipline Program
Statement.

(2) You are to speak to witnesses who might furnish evidence on behalf of the inmate, if the inmate indicates there are
such witnesses whom the inmate wishes to have called . You may question witnesses requested by the inmate who are
called before the OHO:

(3) You should become familiar with all reports relative to the charge against the inmate. Confidential or security
information must of course be protected and may not be shared with any other person , including inmates, staff, visitors,
attorneys, etc. Any request for confidential information should be directed to the OHO.

(4) You should present any evidence favorable to the inmate's defense.

(5) You should present information which may assist the OHO and which may obtain a lesser sanction for the inmate. If
you believe you need additional time to pursue any of the functions , you may request a delay in the hearing from the
OHO , but ordinarily only after you have the concurrence of the inmate to do this.

(6) You are to help an inmate understand the cha rges and the potential consequences.

(7) You should be fam iliar with procedures at the hearing , explain them to the inmate in advance, and , if necessary during
the hearing , assist the inmate in understand ing procedural points.

(8) You should not be present during deliberations by the OHO. An exception would be where you have read confidential
information , and want to discuss that with the OHO outside the inmate's presence. In that case, you will have to explain to
the inmate, in general terms , what you are doing , and you should leave the room as soon as that function is over.

(9) If the inmate asks you to assist in writing an administrative appeal from the OHO action, you should assist the inmate
in doing so.

I hi : a d the "Duties of Staff Representati~e" and (agree) (do not agree) to serve as staff representative for inmate

      ro     Jles Grr!ol
inmate's appearance before t?;e OHO.
                                         Y]c;{ f, ,;\           . reg no.   /   19 & 2. -)~ Cf                          in the


~ do not agree for the following reason _           _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Printed Name/Signature of Employee:            T,   Frvr V •IJ'.AJ.&i,,,,.-------:             Date:     (   2, - 20   ---tj
IR#    53,Jg Ot l
Record Copy - DHO.
(Th is fo rm may be replicated via WP)                                                                 Replaces BP-306(52) of JAN 88



                                                            Attach. B                                             pg. 14
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 22 of 70 PageID #: 255



                                                  NOTICE TO WITNESS

 To:   ~/~/4_, I'-'?~   {/
                        _ ,, ./)_
                              . . . . ; _Sf'~V\

 Inmate     ~ Jl...i.: &d
               6      .,S                   , has requested that you appear as a witness for him at the
 Institution Discipline Heari,r;,g Officer hearing regarding an alleged offense of whjch he is accused, date
 of incident was          }1, - fo ~ ) 'I   , location of the incident was           L yr\ U
                                       ACKNOWLEDGMENT OF WITNESS

 I understand making a false statement to the Institution Discipline Hearing Officer can result in
 disciplinary action being taken against me. That any testimony and/or statements I make will be true
 and factual.

 1. I have no information or knowledge concerning this incident.
                                                                       (Sign & Date)


 ~~       i~ •n~"r°bedg•;;?v• ;~c;;;;inc1t;;;~;;or·
   f!H/J G Ftum                 rg         er'3b'-ZG ,        /1-G 51111/Jv Y w/t5 ~11&
  1fllf    uff      ()f'   116       I(~   (tl)t?f__   or COIJJt I T}lteJ,v/   11
                                                                                    U;j/lU(   /5




 (Attach additional sheets as necessary)


                                                                   ~ -- - -
 Incident report#   3 ).3 ~ogz_
                                                                       Register Number

                                                                              tl -20-lj
                                                                       Date



 The Unit Discipline Committee/Review is responsible for initiating this form to all requested witnesses
 and returning the completed form with the UDC packet. For inmate who request Staff Representative
 and witnesses a copy of this form should given to the Staff Representative for completion and returned
 to the Discipline Hearing Office as soon as completed by witness,

                                                       Attach. B                                    pg. 15
        Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 23 of 70 PageID #: 256
. ...
            To: Ms. ~. Eisele, Ms. Denise Thomas, Ms. · J. Whee1ler, · Mr. B. · Lammer, Mr. T. J.
                  Watson, Ms. Kathleen Hawk Sawyer, Ms. K. Hart, Mr. R. Blythe, Director BOP
                  CTU, r. Jeffrey E. Krueger, The United States, The United States of
                  Ameri ca, The U.S. Department of Justice (DOJ), Kathleen M. Kenny, Charles
                  E. Samuels Jr., The U.S. Federal Bureau of Prisons (BOP), Paul M. Laird, ,.,
                  F • .Timothy Coleman, Todd Royer, Katherine Siereveld, Michael Sample, Mark
                  Smith1, Richard W. Schott, Charles A. Daniels, Sarah Qureshi, Richard M.
                  Wint r, Tracy Knutson, J. Doehr, Amber L. Nelson, Joyce K. Conley, Stephen
                  Cope, Melissa Bayless, Amy Adams, Chris Purdue, Charles L. Lockett,
                ·-MichJel L. Stevens, Bradley Shoemaker, Jason Bradley, Steven W. Julian,
                  J.R. !Bell, Sara M. Revell, Pamela Dunbar, Hugh J. Hurwitz, Joynce Zoldak,
                  Jason Sinmons, Harley G. Lappin, John C. Oliver, Harrell Watts, Helen .
                  MarbJrry, Michael K. Nalley, John F. Caraway, s. Lovett, v. Rigsby, B.
                  Engli sh, Jeffrey George, J. Krimitski, R. Myers, D. Ramey, R. Halfhill,
                  DianJ Quinones, J. Baker, D. Holston, D. Lockett, H. Church, N. Roberts- ·
                  Smit~, Jeff Gregg, J. Gunther, L.C. Ward, K. Cozza-Rhodes, D. Becerra, D.
                  Culbertson, Cory Grass, and T. Hann; and all successors and assigns
             From: Mar tin S. Gottesfeld (Reg. No.: 12982-104)
             Date: 2:50 P.M~ Eastern Time, Friday, December 6th, 2019
             Subject: Self-executing request pursuant to 18 u.s.c. § 3621(c) and D.C. Code
                         § 16-1905
             Salutations:
                   I ha e searched my records 1 for an order of cominittment- allowing each of
                                             1

            you, jointly and severly, to ho ld me against my will and found no such order.
                                                t
                   Purs ant to 18 u.s.c.s. § 3621(c), D.C. Code§ 16-1905, and other
            relevant tatutesl,I I hereby demand a true copy of the order of cormn.ttment
            under whi~ each of you, jointly, and severly, is detaining me against my will.
            This demand is self-executing every twenty-four (24) hours; and each of you
            whom neglects to deliver to me a true copy of the required order of - ·· . . ,
            corrmittme t shall forfeit to me the statutorily-mandated sun.
                           you for your prompt attention to this urgent matter,


                 Marti"n   s.   Gottesfeld




                                                  Attach. B                              pg. 16
                                                 - Page 1 of 1 -
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 24 of 70 PageID #: 257
                                                                         Page 1 of 1


             Devlin - CMU audio and video
                                        i-iiRbr::: ::::n~·t - •;-.c.r5.;-i5---f€fh - i-S/i-·::,-,;5i   ... .:ee-r:   5 ._,   -::---S? -4--l :z:   <   n   i&Af ·-"' V   •   &   ?i tt1 - ··   dz-   GS




· From:     -Devlin
 To:        THA/SIS
 Date:      12/9/2019 6:17 PM
 Subject:   CMU audio and video



 1/M Gottesfeld has requested that the audio and video files of our encounter on 12-9-19 at approximately 5:39
 pm. be saved. The cameras and audio will be from near the Officer's station and SHU. He is requesting that the
 footage of my serving the incident report and his placement in SHU be saved for the future .

~evlin
~nt
FCC Terre Haute
812-244-4400




                                                                          Attach. B                                                                                                           pg. 17
                               Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 25 of 70 PageID #: 258
                                                                                          .-. . .   '




                                                                                                                                                                                                                                      .,(
                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                .   .                                                                                   1
                                                                                                                                                                                                                                                                                                                                      .- e   ... 1/d·r ... .-
                                                                                                                                                                                                                                                                                                                                             ,
                                                                                             l'•'-4
                                                                                                        l
                                                                                                            ,..
                                                                                                                                           ,,


                                                                                                                                                                                                .,,.        !~;._)              •


                                                                                                                     ( r
                                                                                                                     \.    -. ./       -              /:r --~


                                                                                                                     \_
                                                                                                                                                         \        --

                    , r ,j
                   v ':_·             U( '
                                                                                                            ......
                                                                                                                                                                                                                                                                                                                                                          .'..)   ,... ~- (   ✓        '   ·.- .:: .--·, _.,

                                                                                                                                                 ;'                    '•,
                                                                                    ''·                                                                                                                                                                                                                              I    :        I,-..._   1.                                   .\
                                                                                                                                                                    "·                                                                                                                      •    I              0-" ().J •         _,.___ '· .

     . ',Jt_J                                                                                                                                            - ,,r-_-
               r
               \                                                                                                                                                                                                                                                                                         :                    ,_      i

           ,-r._'--.)- ·~      f'I    ,1 C-.      ',(.-·-(_'       . -        ( /' (
                                                                                                                                                                                                        ..
                                                                                                                                                                                                        f        C•

                                                                                                                                                                                                                                                                                                                                                  """'(,H..,.J:,;
                                                               )              /                                                            t... , A  ,. ·;:,--
                                                                                                                                                  ,,-V·




                                                                                                                                                                       ,.. / --., .,- ; ·r
                                                                                                                                                                                     ..,.   .   ••'<..\,,., '-        I    J.
                                                                                                                                                                                                                                '•-,.
                                                                                                                                                                                                                                 \.(,!
                                                                                                                                                                                                                                                _,. /'. ;             ,' , ,_,-1,·;,
                                                                                                                                                                                                                                                ,.. - ~ ..,,_,, I , - '-- -- I
                                       .,
                                                                         q ..


            c_.:_'      ,I

               -·                                                                   ,..,
                                                                                \. i. C.{;)'.l. , ,'.... ,(" ..-,_,. I '/\
                                                                                                                                                      .---=----                                                   ·✓      ( :,:: ,. . r ,: .                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                             1.:,,_- J
                                                                                                                     ,,, .         \
           \        :                                                                                                         {·                                             (_    '. '-



                         r ...
                                                                              ~-,   --                                    r \-·. ':, .                                                                                    -, .r
                                                                                                                                                                                                                               ''-.
                                                                                                        I                                                                                                                                                                    l__,.~-       :"f   f   l '-;~ .
                                                                               \.   ::;~ ·._ ":..-·
                                                                                                                                                                                                                                                                                                                                   ,. ,



                                                                                                                                                                  liv:.r--~_., <,ij~~}.
                                                                                                                                                                 , L)-1,(A "-1::i -                                       )(A'_or--,


                                                                                                                                                                                  t .\      ~   C·{ .-.:         !.~r-... <;_\_.,Q.,        l
                                                                                                                                                                                                                   ,-...,

                                                                                                                                                                                                                                                         [c- (,.i\.,_      .\,:
                                                                                                                                                                                                                                                                      I




                                                       .-;               '·
                                                      !t-,-~q-:,         C
                                                                                                                                                                                                             r." ,         '

                                                                                                                                                                                                                                                              .. c.. -~      I_   I,   J        l\
                                                                                                                                                                                                                                                                                                                         J1   J~_r                .;\_..--~ ,j •'"
                                                                                                                                                                                                                                                                                                                                                                  \'f ,-. /
•t •••·;   1 .,' • ~         . "., , · ( '   >    I
                                                                    p ;__
                                                                    \
                                                                                                                                                                                                                                                    ._,_ii

, , C,.Jc. ,: --:! '.) - :·:-s, r_,_.:) -:-:'..._;                                                                           .,•                                        Attach. B
                                                                                                                                                                                                                                                        '-'
                                                                                                                                                                                                                                                                                                                               pg. 18
                                                                                                    V


                                             (/       (
          pg. 19                                        Attach. B
                                                                                                          ''JN;)p\f'-,........
                                                                                                          l,       ~ -· °'
   1-i"t\-~ =            "°~--\°\,\ -"'--"ifi" b~il\A, Q-\\'.I ">\/\"\
                                                                    ~  .-.~"'"\ ""1"\ ..,.,,71J '°      t vef}
                                           •~.zt't~ wro - b\Jo\ w ~~.,'N~'J ~~~w "i •
                         ~ ~\~~l:iV 'J,\'),;t) L")~\'t'~13>i 1 ~•/1,;""'~\\tN\~~ 1 ~ ,
                                                              · ~ (, ( Li1o~      tittvv ~{)J~J.
'\\I 'O 'M)   ss.~i   1 ~ ''>f/ 1L~l ~1 ~il '\"-'<J'S' Oli~~ ( J\K,7 '" ""\\}u~ ~ \JQ)ij ~
                                                     ~(:) i't\i-~1i ~ ~~ · )'Q~ ~rn~ •
                                                              ~-t'c1i-~t ~~°'J •)'<:l.:s° ~)JiJ •
                                                             (~th -l1 ~ ~°J ') }~ .:i: 0 ~)--V .•
                                                          '· Solo""t,-°Jy; ~o;) - ✓ ,<5~ ~&n-¾/ ,
                                                 '·(?)1-~~t S ')·s O i°v S ~ck) -\f .
     . ~ 1:,-,;.Q\, i'tt, 4'm"D ' t,~":l ~'tt ~,,,,½J l""'v 1 \'\,.:, "'\\-~~ Y,.1,. i-1g •
                 t"'1F'c) ~·4\~ it ,.J<'Td'c, "D\.,,J (Qt \N>'i) 1t=•~ O\i '-' 1' '{J<!,"'?J
                                                    1
                            ·J...<aN, ~w. ~ \ -=s r<>~ "'i~ ~ C-0 \ff' "ll<l r,oi ~'\ I
                                                                              (JJQ   J-Q\~~ ~~'-\'in'\vS
                                                               'tioi~<z.~ ~~1~!"~~1,?~rs
                                                .              ~1,9'('.,   l'1tl It 4""'1'()   11~:\\_\
                                             ."½Qrt gb~ ','¾ 4?~J ~,;;'i-0-'J '~ \\~ •,W-QJ.:1
                                                                                      'JJ,g   I~   J()\~VA{)) ·,~i:
      Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 26 of 70 PageID #: 259
        Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 27 of 70 PageID #: 260
                                                                                          Page 1 of (

         18 USC 3621: Imprisonment of a convicted person
         Text contains those laws in effect on December 17, 2019

         From Title 18-CRIMES AND CRIMINAL PROCEDURE
             PART II-CRIMINAL PROCEDURE
             CHAPTER 229-POSTSENTENCE ADMINISTRATION
             SUBCHAPTER C-IMPRISONMENT
         Jump To:
             Source Credit
             Future Amendments
             References In Text
             Prior Provisions
             Amendments
             Effective Date
             Construction
             Miscellaneous




       §3621. Imprisonment of a convicted person
          (a) Commitment to Custody of Bureau of Prisons.-A person who has been sentenced to a term of imprisonment pursuant to
       the provisions of subchapter D of chapter 227 shall be committed to the custody of the Bureau of Prisons until the expiration of
       the term imposed , or until earlier released for satisfactory behavior pursuant to the provisions of section 3624.
          (b) Place of Imprisonment-The Bureau of Prisons shall designate the place of the prisoner's imprisonment, and shall , subject
       to bed availability, the prisoner's security designation, the prisoner's programmatic needs, the prisoner's mental and medical
       health needs, any request made by the prisoner related to faith-based needs, recommendations of the sentencing court, and
       other security concerns of the Bureau of Prisons, place the prisoner in a facility as close as practicable to the prisoner's primary
       residence , and to the extent practicable, in a facility within 500 driving miles of that residence . The Bureau shall, subject to
       consideration of the factors described in the preceding sentence and the prisoner's preference for staying at his or her current
       facility or being transferred , transfer prisoners to facilities that are closer to the prisoner's primary residence even if the prisoner
       is already in a facility within 500 driving miles of that residence . The Bureau may designate any available penal or correctional
       faci lity that meets min imum standards of health and habitability established by the Bureau , whether maintained by the Federal
       Government or otherwise and whether within or without the judicial district in which the person was convicted , that the Bureau
       determines to be appropriate and suitable, considering-
              (1) the resources of the facility contemplated ;
              (2) the nature and circumstances of the offense;
              (3) the history and characteristics of the prisoner;
              (4) any statement by the court that imposed the sentence-
                 (A) concern ing the purposes for which the sentence to imprisonment was determined to be warranted ; or
                 (8) recommending a type of penal or correctional facility as appropriate; and

           (5) any pertinent policy statement issued by the Sentencing Commission pursuant to section 994(a)(2) of title 28 .

          In designating the place of imprisonment or making transfers under this subsection , there shall be no favoritism given to
       prisoners of high social or economic status. The Bureau may at any time, having regard for the same matters, direct the transfer
       of a prisoner from one penal or correctional facility to another. The Bureau shall make available appropriate substance abuse
       treatment for each prisoner the Bureau determines has a treatable condition of substance addiction or abuse. Any order,
       recommendation , or request by a sentencing court that a convicted person serve a term of imprisonment in a community
       corrections facility shall have no binding effect on the authority of the Bureau under this section to determine or change the
       place of imprisonment of that person. Notwithstanding any other provision of law, a designation of a place of imprisonment
       under this subsection is not reviewable by any court.
          (c) Delivery of Order of Commitment-When a prisoner, pursuant to a court order, is placed in the custody of a person in
       charge of a penal or correctional facility , a copy of the order shall be delivered to such person as evidence of this authority to
       hold the prisoner, and the original order, with the return endorsed thereo , s all be returned to the court that issued it.
          (d) Delivery of Prisoner for Court Appearances .-The United States marshal shall , without charge, bring a prisoner into court or
       return him to a prison facility on order of a court of the United States or on written request of an attorney for the Government.
          (e) Substance Abuse Treatment. -
             (1) Phase-in.-ln order to carry out the requirement of the last sentence of subsection (b) of this section , that every prisoner
          with a substance abuse problem have the opportunity to participate in appropriate substance abuse treatment, the Bureau of
          Prisons shall , subject to the availability of appropriations, provide residential substance abuse treatment (and make
          arrangements for appropriate aftercare)-
                (A) for not less than 50 percent of eligible prisoners by the end of fiscal year 1995, with priority for such treatment
             accorded based on an eligible prisoner's proximityAttach.      B date;
                                                                    to release                                             pg. 20
https://uscode.house.gov/view.xhtml?req=(title: 18 section:3621 edition:prelim) OR (granuleid :USC-pre lim.. . 12/1 8/2019
         Case
D.C .. Law      2:20-cv-00012-JRS-MJD
           ~ ibuary                            Document
                    - §· 16- 1905. Right to copy          21-1 forfeiture.
                                                 of commitment; Filed 02/21/20 Page 28 of 70 PageID #: 261
                                                                                                         Page 1 of :
    .




Code of the District of Columbia

You Are Here
    •   <-+   D.C. Law Library
    •   <-+   Code of the District of Columbia
    •   <-+   Title 16. Particular Actions, Proceedings and Matters. [Enacted title)
    •   <-+   Chapter 19. Habeas Corpus.
    •   <-+   § 16-1905. Right to copy of commitment; forfeiture .


Previous
§ 16-1904. Forfeiture and penalty for failure to produce.


Next
§ 16-1906. Inquiry into cause of detention; bail; bond .


Publication Information
Current through Nov. 26, 2019

Last codified D.C. Law:
        Law 23-33 effective Nov. 26, 2019
Last codified Emergency Law:
        Act 23-458 effective Oct. 29, 2019
Last codified Federal Law:
        Public Law approved Feb. 15, 2019


§ 16-1905. Right to copy of commitment; forfeiture.
A person committed or detained , or a person in his behalf, may demand a true copy of the warrant of
commitment or detainer. An officeror other person detaining a person , who refuses or neglects to deliver to

                                                         Attach. B                               pg. 21
https://code.dccouncil.us/dc/council/code/sections/ 16-1905 .html                                         12/ 18/2019
         Case
D.C .. Law       2:20-cv-00012-JRS-MJD
           I.:ibr-ary - §·16- 1905. Right to copyDocument  21-1 forfe
                                                  of commitment; Filediture.
                                                                        02/21/20 Page 29 of 70 PageID #: 262
                                                                                                           Page 2 of:
    .     '\
him· or to a person in his behalf a true copy of the warrant of commitment or detainer, if one exists, within six
hours after the demand, shall forfeit to the party so detained the sum of $500 .




(Dec. 23, 1963, 77 Stat. 584, Pub. L. 88-241, § 1.)


Prior Codifications


1981 Ed ., § 16-1905.

1973 Ed ., § 16- 1905.

The codes and laws on this website are in the public domain .

Please do not scrape. Instead , bulk download the HTML or XML .

Powered by the non-profit Open Law Library .




                                                       Attach. B                                  pg. 22
https://code.dccouncil.us/dc/council/code/sections/16-1 905.html                                           12/ 18/2019
         Case
D.C .. Law     2:20-cv-00012-JRS-MJD
           ¾ibr,ary                            Document
                    - Chapter 4. Civil Jurisdiction        21-1 Outside
                                                    and Service  Filed 02/21/20
                                                                        the District Page  30 of 70 PageID #: 263
                                                                                     of Columbia.               Page 3 of ~


Subchapter II. Bases of Personal Jurisdiction over Persons Outside the District of
Columbia.

§ 13-421. Definition of person.
As used in this subchapter, the term "person" includes an individual , his executor, administrator, or other
personal representative , or a corporation, partnership , association , or any other legal or commercial entity,
whether or not a citizen or domiciliary of the District of Columbia and whether or not organized under the laws
of the District of Columbia.




(July 29, 1970, 84 Stat. 549, Pub. L. 91-358, title I,§ 132(a).)


Prior Codifications


1981 Ed ., § 13-421.

1973Ed., § 13-421.



§ 13-422. Personal jurisdiction based upon enduring relationship.
A District of Columbia court may exercise personal jurisdiction over a person domiciled in , organized under the
laws of, or maintaining his or its principal place of business in , the District of Columbia as to any claim for relief.




(July 29, 1970, 84 Stat. 549, Pub. L. 91-358, title I, § 132(a).)


Prior Codifications


1981 Ed ., § 13-422.

1973 Ed ., § 13-422.



§ 13=423. Personal jurisdiction based upon conduct.
(a) A District of Columbia court may exercise personal jurisdiction over a person , who acts directly or by an
agent, as to a claim for relief arising from the person 's -
                                                              Attach. B                                pg. 23
https ://code.dccouncil.us/ de/ council/code/titles/ 13/ chapters/ 4/                                           12/18/20 19
         Case
D.C .. Law      2:20-cv-00012-JRS-MJD
           ~ ibrary                            Document
                    - Ghapter 4. Civil Jurisdiction        21-1Outside
                                                    and Service Filed 02/21/20
                                                                       the Di strict Page  31 of 70 PageID #: 264
                                                                                     of Columbia.              Page 4 of~

(1 ) transacting any business in the District of Columbia ;

(2) contracting to supply services in the District of Columbia ;

(3) causing tortious injury in the District of Columbia by an act or omission in the District of Columbia;

(4) causing tortious injury in the District of Columbia by an act or omission outside the District of Columbia if he
regularly does or solicits business, engages in any other persistent course of conduct, or derives substantial
revenue from goods used or consumed , or services rendered, in the District of Columbia;

(5) having an interest in , using , or possessing real property in the District of Columbia ;

(6) contracting to insure or act as surety for or on any person , property, or risk, contract, obligation , or
agreement located , executed , or to be performed within the District of Columbia at the time of contracting ,
unless the parties otherwise provide in writing; or

(7) marital or parent and child relationship in the District of Columbia if:

(A) the plaintiff resides in the District of Columbia at the time the suit is filed ;

(B) such person is personally served with process; and

(C) in the case of a claim arising from a marital relationship :

(i) the District of Columbia was the matrimonial domicile of the parties immediately prior to their separation , or

(ii) the cause of action to pay spousal support arose under the laws of the District of Columbia or under an
agreement executed by the parties in the District of Columbia ; or

(D) in the case of a claim affecting the parent and child relationship :

(i) the child was conceived in the District of Columbia and such person is the parent or alleged parent of the
child;

(ii) the child resides in the District of Columbia as a result of the acts, directives, or approval of such person ; or

(iii) such person has resided with the child in the District of Columbia .

(E) Notwithstanding the provisions of subparagraphs (A) through (D), the court may exercise personal
jurisdiction if there is any basis consistent with the United States Constitution for the exercise of personal
jurisdiction.

(b) When jurisdiction over a person is based solely upon this section, only a claim for relief arising from acts
enumerated in this section may be asserted againstAttach.
                                                   him . B                                            pg. 24
https ://code.dccouncil.us/dc/council/code/titles/13/chapters/4/                                               12/18/2019
         Case
D.C .. Law I;,    2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 32 of 70 PageID #: 265
           ., ibl'ary - Chapter 4 . Civil Jurisdiction and Service Outside the D istrict of Columbia . Page 5 of ~



(July 29, 1970, 84 Stat. 549, Pub. L. 91-358, title I,§ 132(a); Mar. 10, 1983, D.C. Law 4-200, § 4 , 30 OCR
125.)


Prior Codifications


1981 Ed ., § 13-423.

1973 Ed. , § 13-423.


Section References


This section is referenced in § 48-804.02 .


Cross References


Tortious injury in the District of Columbia , unfair trade practices, damages, see § 48-804 .02 .



§ 13-424. Service outside the District of Columbia.
When the exercise of personal jurisdiction is authorized by this subchapter, service may be made outside the
District of Colun:ibia.




(July 29, 1970, 84 Stat. 549, Pub. L. 91-358, title I,§ 132(a).)


Prior Codifications


1981 Ed ., § 13-424.

1973Ed., § 13-424.



§ 13-425. Inconvenient forum.
When any District of Columbia court finds that in the interest of substantial justice the action should be heard in
another forum, the court may stay or dismiss such civil action in whole or in part on any conditions that may be
just.

                                                           Attach. B                                pg. 25
https ://code.dccouncil. us/dc/council/code/titles/ 13/chapters/4/                                           12/ 18/20 19
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 33 of 70 PageID #: 266
H-il na' v. Lane·, 610 F.Supp. 32 (1985)



                                                                           Surfeit of factual allegations is not necessarily
                                                                           grounds to strike pleadings, especially when
                       610 F.Supp. 32
                                                                           those   pleadings       are   prepared   by    pro   se
               United States District Court,
                                                                           litigant untutored in requirements of federal
              N.D. Illinois, Eastern Division.
                                                                           procedural rules . Fed.Rules Civ.Proc.Rule 12(f),
              Edward Alan HANNA, Plaintiff,                                28 U.S.C.A .
                                V.
                                                                           I Cases that cite this headnote
         Michael P. LANE, Henry E. Cowan, David
       Grant, Captain Tibbetts, Willie Hayes, Rodney
       Sprinkle, Larry Pusteria, George Stampar, M.                  121   Federal Civil Procedure

        Hosey, Gaylon Yates, Edna Davis, Nathaniel
                                                                            •  Redundant, indirect or prolix matter

         Richars and Marvin Shields, Defendants.                           Although amended complaint was discursive and
                                                                           clearly in violation of Federal Civil Procedure
                         No. 84 C 1635.                                    Rule 8 directive to keep pleadings simple and
                                     I                                     concise, paragraphs which were for the most
                         March 4, 1985.                                    part neither wholly irrelevant nor prejudicial
                                                                           would not be dismissed under Rule 12(f),
Synopsis                                                                   which only allows court to strike from pleading
State prisoner brought civil rights suit against prison officials.         "any redundant, immaterial, impertinent, or
Defendants moved to strike certain paragraphs of amended                   scandalous matter." Fed.Rules Civ.Proc.Rules 8,
complaint and to dismiss claims against some of defendants .               12(f), 28 U.S .C .A .
The District Court, Aspen, J., held that: (I) although amended
complaint was burdened with excessive detail , paragraphs                  37 Cases that cite this headnote
which were for most part neither wholly irrelevant nor
prejudicial would not be dismissed ; (2) claim that prison
                                                                     131   Sentencing and Punishment
officials permitted potentially dangerous inmate to reside
                                                                                Protection from violence
in general population did not, without more, give rise to
                                                                           The Eighth Amendment entitles prisoners to
claim for relief under Eighth Amendment; (3) prisoner's
                                                                           reasonable protection from bodily harm at hands
Eighth Amendment rights were not violated when prison
                                                                           of fellow prisoners. U.S.C.A. Const.Amend. 8.
officials required him to wear security belt and handcuffs
for visitations ; (4) failure of state Director of Department
of Corrections to respond to prisoner's letter complaining of
events and actions of other prison officials was not grounds         14]   Sentencing and Punishment
for claim of constitutional importance; and (5) motion of                      Protection from violence
certain defendants to dismiss on grounds that they were                    To sustain claim of cruel and unusual punishment
without authority to rectify allegedly wrongful assignment                 under Eighth Amendment, prisoner must show
of prisoner to segregation or to order his release would be                that prison officials "deliberately deprived" him
denied .                                                                   of his right to reasonable security from violence.
                                                                           U.S.C.A. Const.Amend. 8.
Motion granted in part and denied in part.

Procedural Posture(s): Motion to Dismiss.                                  Prisons
                                                                                Protection from violence, assault, or abuse

 West Headnotes (11 )                                                      If prison official has strong reason to believe that
                                                                           one inmate is about to attack another and fails
                                                                           to take any precautions to safeguard intended
 IlI      Federal Civil Procedure                                          victim, he may be held liable under deliberate
              Redundant, indirect or prolix matter                         indifference standard for injuries suffered by
                                                                           prisoner who was assaulted; but allegations

                                                            Attach. B                                                    pg. 26
 WESTLAW © 2019 Thomson Reuters. No claim to or g nal U S Gov~rrment wo,ks
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 34 of 70 PageID #: 267
H2{1 mi v. Lane: 610 F.Supp. 32 (1985)



        evidencing " mere possibility" of violence are not               Eighth Amendment right to be free from cruel
        enough to infer callous indifference.                            and unusual punislrn1ent, even though prisoner
                                                                         contended that he was wrongfully placed in
        2 Cases that cite this headnote                                  segregation and had no prior history of violence.
                                                                         U .S.C.A. Const.Amend. 8.
 [6)    Prisons
                                                                         2 Cases that cite this headnote
             Protection from violence, assault, or abuse
        Sentencing and Punishment
            Protection from violence                              1101   Prisons
                                                                              Placement and classification
        Prisoner's allegations that prison officials
        permitted potentially dangerous inmate to reside                 Sentencing and Punishment
        in general population showed, at most, only                       O= Segregated or solitary confinement

        mere possibility of attack and, without more,                    Failure of Director of Illinois Department
        did not give rise to claim for relief under                      of Corrections to respond to letter from
        prisoner's Eighth Amendment right to reasonable                  prisoner giving details of events in connection
        protection from bodily ham1 at hands of fellow                   with prisoner's claims that he was wrongfully
        prisoners. U.S.C.A. Const.Amend. 8.                              segregated and that his Eighth Amendment rights
                                                                         were violated when prison officials permitted
                                                                         potentially dangerous inmate to reside in general
 [71    Prisons                                                          population and when he was required to wear
             Discipline, security, and safety in general                 security belt and handcuffs when released from
                                                                         segregation for visits with friends and family
        Administrative decisions in critical area of prison
                                                                         was not grounds for claim of constitutional
        security are especially deserving of deference
                                                                         importance under Eighth Amendment. U .S.C.A.
        from the courts, which will not interfere with
                                                                         Const.Amend. 8.
        imposition of particular security measure un less
        need for it is unjustifiably exaggerated.                        17 Cases that cite this headnote


                                                                  (11]   Federal Civil Procedure
 (81    Sentencing and Punishment
                                                                              Matters deemed admitted; acceptance as
            Management and maintenance of security
                                                                         true of allegations in complaint
        Prison security measure does not constitute
                                                                         In prisoner's civil rights suit against state prison
        violation of Eighth Amendment absent some
                                                                         officials, prisoner's allegations, that certain
        showing that it constitutes wanton infliction
                                                                         defendants knew of wrongful action against
        of pain that is totally without penological
                                                                         him and had authority to release him from
        justification. U.S .C.A. Const.Amend. 8.
                                                                         segregation, were required to be accepted as
        4 Cases that cite this headnote                                  true upon defendants' motion to dismiss , and
                                                                         thus, motion to dismiss on grounds that the
                                                                         defendants were without authority to rectify the
 [9]    Prisons
                                                                         allegedly wrongful assignment of the prisoner
             Segregation
                                                                         to segregation or to order his release would be
        Sentencing and Punishment                                        denied.
            Segregated or solitary confinement
        Prison officials' requiring segregated inmate
        to wear security belt and handcuffs when he
        was released from segregation for visits with
        friends and family on two occasions was not so           Attorneys and Law Firms
        excessive or unreasonable as to violate prisoner's
                                                                  *33 Edward Alan Hanna, prose.

                                                           Attach. B                                               pg. 27
 WESTLAW © 2019 Thomson Reuters No claim to original U.S Gove ·nment Works.                                                     2
Case             .
        ,·2:20-cv-00012-JRS-MJD         Document 21-1 Filed 02/21/20 Page 35 of 70 PageID #: 268
Ha!'l na v. Lane, 610 F.Supp. 32 (1985)




Robert W. Cushing, Asst. Atty. Gen ., Chicago, Ill. , for            is prejudicial to the objecting party.     Lirtzman v. Spiegel,
defendants.                                                          Inc., 493 F.Supp. I 029, 1030 (N.D.Ill.1980). The amended
                                                                     complaint is discursive and clearly in violation of the Rule
                                                                     8 directive to keep pleadings simple and concise, but the
                                                                     paragraphs defendants challenge are for the most part neither
        MEMORANDUM OPINION AND ORDER
                                                                     wholly irrelevant nor prejudicial. Therefore, the Court shall
ASPEN , District Judge:                                              overlook the prolixity in Hanna's amended complaint and
                                                                     deny defendants' motion to dismiss paragraphs 1, 2, 3, 4, 7, 9,
Edward Hanna, plaintiff in this prose civil rights suit, initiated   10, 11, 12, 13 , 14, 15, 16, 17, 18, 19, 22, 23 , 24, 41 , 42 , 50,
this action with a complaint against twenty-two individuals          52, and 58, 59, and 60. 2
employed by the Illinois Department of Corrections and the
Joliet Correctional Center. Because the broad allegations of         Defendants also move to dismiss paragraph 21. Unlike the
the original complaint did not link the named defendants to          paragraphs cited above, paragraph 21 alleges a claim for
the facts underlying Hanna's claims, defendants moved to             relief, not just supporting facts. Specifically, Hanna alleges
dismiss . Plaintiff responded with a memorandum thoroughly           that four of the defendants violated his constitutional right to
detailing all the facts relevant to his claim. The Court treated     adequate security by permitting another inmate with a history
the memorandum as an amended complaint incorporating                 of aggressive and assaultive behavior to reside with him and
the allegations of the original and denied defendants' motion        other less-aggressive inmates in the general population at
as moot. 1 Defendants *34 now move to strike certain                 Joliet.
paragraphs of the amended complaint and to dismiss the
claims against some of the defendants .                               [3]    (4]   (5]   The Eighth Amendment entitles prisoners
                                                                     to reasonable protection from bodily harm at the hands of
On January 7, 1984, prison officials removed Hanna to
                                                                     fellow prisoners.       Madyun v. Thompson, 657 F.2d 868,
segregation for purposes of investigation of a rule violation.
                                                                     875 (7th Cir. I 98 I) . But to sustain a claim of cruel and
Hanna was later cited and found guilty of a disciplinary
                                                                     unusual punishment, a prisoner must show that defendants
infraction. Defendants' motion, however, does not address the
                                                                     "deliberately deprived" him of his right to reasonable security
legal claims arising out of these events. Instead, it seeks to
strike 31 of the 74 paragraphs in the amended complaint as           from violence.      Lillie v. Walker, 552 F.2d 193 , 198 (7th
superfluous filler failing to allege a basis for a constitutional    Cir.1977), cert. denied, 435 U.S. 932, 98 S.Ct. 1507, 55
violation . It further seeks dismissal of twelve of the twenty-      L.Ed.2d 530 (1978) . If a prison official has strong reason to
two defendants for lack of sufficient involvement in the             believe that one inmate is about to attack another yet fails to
circwnstances giving rise to Hanna's suit.                           take any precautions to safeguard the intended victim , then he
                                                                     may be held liable under the deliberate indifference standard
 (l] While the original complaint suffered from a paucity            for injuries suffered by the prisoner who was assaulted . See
of critical facts , the amended complaint is burdened with an        ?'I Matzker, 748 F.2d at 1149-50. But allegations evidencing a
excess of needless detail. But a surfeit of factual allegations      " mere possibility" of violence are not enough to infer callous
is not necessarily grounds to strike the pleadings, especially       indifference. Estate ofDavis v. Johnson, 745 F.2d I 066, I 071
when those pleadings are prepared by a pro se litigant               (7th Cir.1984).
untutored in the requirements of federal procedural rules.
Rule I 2(t) of the Federal Rules of Civil Procedure only allows       *35 [6]       Hanna's allegations show, at most, only the
a court to strike from a pleading "any redundant, immaterial,        mere possibility of attack. Hanna does not allege that
impertinent, or scandalous matter."                                  the purportedly dangerous prisoner ever threatened him
                                                                     personally. Indeed, the only allegations of actual violence or
 (21   With the few exceptions noted infra, most of the              threats of violence concern past acts at a different correctional
paragraphs which defendants seek to strike do not fit within         facility. The only misconduct alleged is that defendants
any of the grounds enumerated in Rule 12(t). Moreover,               permitted an inmate with a history of aggression to reside in
inasmuch as motions to dismiss are looked upon with                  general population with Hanna. But as the Seventh Circuit
disfavor, courts ordinarily will not strike matters unless it both
has no relevance to the subject matter of the litigation and         noted in     United States ex rel. Miller v. Twomey, 479 F.2d

                                                            Attach. B                                                    pg. 28
 WESTLAW © 2019 Thomson Reuters. No claim to orig nal U S Government Works.                                                          3
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 36 of 70 PageID #: 269
H .. na·v. Lane: 610 F.Supp. 32 (1985)



701 (7th Cir. 1973), cert. denied, 414 U.S. 1146, 94 S.Ct. 900,      determine what practices and procedures are best suited to
39 L.Ed.2d 102 (1974):                                               maintain institutional security, the courts will not interfere
                                                                     with the imposition ofa particular security measure unless the

                                                                     need for it is unjustifiably exaggerated. See   Bono v. Saxbe,
               Within the prison itself the warden and               620 F.2d 609, 617 (7th Cir.1980). A security measure does not
               his agents must also be permitted a                   constitute a violation of the Eighth Amendment absent some
               wide area of unreviewable discretion .                showing that it constitutes a wanton infliction of pain that is
               The proper placement or classification
               of the especially dangerous inmate                    totally without penological justification. See      Rhodes, 452
               should not present him with a Hobson's                U.S. at 346, IO I S.Ct. at 2398;   O aarza v.    Mille,; 688 F.2d
               choice between alternative Eighth                     480, 487 (7th Cir.1982).
               Amendment claims; segregation on
               the basis of mere suspicion or                         [9[    The practice at issue here is not so excessive or
               inadequate history of violence might                  unreasonable as to violate Hanna's right to be free from cruel
               have subjected him to a claim by                      and unusual punishment. At the time of the visits , Hanna,
               Bright, whereas the failure to segregate              unlike his brother, was confined to segregation. Prisoners in
               has given rise to a claim by Gutierrez.               segregation are usually those who have violated prison rules
                                                                     or are under investigation for possible disciplinary action . It
                                                                     is not unreasonable to assume that as a class those prisoners
Id at 721 . Thus, the decision to pern1it a potentially dangerous    represent a potential threat to security. Therefore, courts have
inmate to reside in the general population does not, without         sanctioned the use of mechanical restraints on prisoners in
more, give rise to a claim for relief. Id Accordingly, the Court     segregation-type status whenever they are taken out of the
dismisses the claim asserted in paragraph 21 of the amended          segregation unit. O rubwell v. Griffith, 742 F.2d 250, 252-53
complaint.
                                                                     (5th Cir. 1984);     Fulford v. King, 692 F.2d 11 (5th Cir. 1982).
In paragraphs 43 , 48, and 70, Hanna complains that officials        While it is true that Hanna contends he was wrongfully placed
required him to wear a security belt and handcuffs when              in segregation and had no prior history of violence, these
he was released from segregation for visits with friends and         facts alone are not enough to permit this Court to substitute
family on two occasions. He alleges his brother, who did not   its judgment for that of prison officials. See O rubwell, 742
have as good a prison record as he, did not have to wear       F.2d at 253. For Eighth Amendment *36 purposes, the mere
security devices. He asserts that use of the restraints during his
                                                               fact of segregation is sufficient to justify use of handcuffs
visits was degrading and " wrongfully defamed" him before      and a security belt for purposes of receiving contact visits .
family and friends.                                            The burden of individualized determination of dangerousness
                                                               is not constitutionally compelled for a prisoner committed
 [7[    [81 The Supreme Court has repeatedly recognized the to segregation. Accordingly, the Court dismisses the claim
need for federal courts to avoid unnecessary encroachment on   asserted in paragraphs 43 , 48, and 70.
difficult questions of prison administration which are more
properly left to the expertise of the trained officials who nm  [ 10)   In paragraph 3 I of the complaint Hanna alleges he
the prisons.      Hudson v. Palmer, 468 U.S. 517, 104 S.Ct.          wrote defendant Lane giving details of the events and grieving
                                                                     the actions of the other defendants. Lane purportedly never
3194, 3199, 82 L.Ed.2d 393 (1984);   Rhodes v. Chapman,              responded to Hanna's letter. Michael Lane is Director of the
452 U.S . 337, 351 n. 16, IOI S.Ct. 2392, 2401 n. 16, 69             Illinois Department of Corrections. As Director, Lane cannot
L.Ed.2d 59 ( 1981 );     Bell v. Wolfish, 441 U.S . 520, 562, 99     be expected to involve himself with the minutiae of daily
S.Ct. 1861 , 1886, 60 L.Ed.2d 447 (1979) . Matters of security       events in the lives of the thousands of prisoners incarcerated
are of particular importance and administrative decisions in         in lllinois prisons. Thus, Lane's failure to respond to Hanna's
this critical area are especially deserving of deference from        letter is not grounds for a claim of constitutional importance.

the courts.   Soto v. Dickey, 744 F.2d 1260, 1269 (7th               See      Crowder v. lash, 687 F.2d 996, I 006 (7th Cir. 1982);
Cir.1984). Because prison officials are better equipped to


                                                             Attach. B                                                   pg. 29
 WESTLAW © 2019 Thomson Reuters. ~o clair:"' to or gina                L,   S (,eve, rn"'e lt Wo Ks                                 4
Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 37 of 70 PageID #: 270
Hao nil v.   Lane: 610 F.Supp. 32 (1985)


                                                                     F.2d 1137, 11 39 (7th Cir.1984). Accord ingly, the motion to
   Parlee v. lane, 528 F.Supp. 1254, 1259 (N.D.Ill .1981).           dismiss as to these three defendants must be denied.
Lane is therefore dismissed from the action.
                                                                     In conclusion, the Court grants defendants' motion to dismiss
 I11 I  Eleven other defendants move to dismiss on grounds           the amended comp laint as to paragraphs 21 , 3 1, 43 , 48 ,
that they were without authority to rectify the alleged ly           and 70 and dismisses from the action defendants Lane,
wrongful assignment of Hanna to segregation or to order his          Jenkins, Cooper, Douglas, Sibley, Loos , L. Yates, Maxwell,
release. Hanna concedes as to defendants Jenkins, Cooper,            and Brljavac. The motion is denied in all other respects .
Douglas, Sib ley, Loos, L. Yates, Maxwell, and Brljavac
and agrees to their dismissal. He asserts, however, that             It is so ordered.
defendants Cowan, G. Yates, and Shields knew of the
wrongful action against him and had authority to release him
from segregation. On a motion to dismiss, the court must             All Citations

accept these allegations as true.      Hanrahan v. lane, 747         610 F.S upp . 32


Footnotes
1        The Seventh Circuit has since recognized the propriety of this procedure for cases in which plaintiff is proceeding without

         counsel.       Matzker v. Herr, 748 F.2d 1142, 1148 n. 5 (7th Cir.1984) .
2        Defendants contend that certain of the paragraphs attempt to present claims on behalf of two other prisoners. Hanna was
         placed in segregation because he wrote a letter attempting to intercede on behalf of his two fellow prisoners to obtain
         dismissal of disciplinary reports against them which he felt were without foundation . As the Court reads the amended
         complaint, reference to the other inmates are facts in support of Hanna's claims , not separate claims on behalf of the
         non-plaintiff inmates.


End of Document                                                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                                                           Attach. B                                                   pg. 30
 WESTLAW © 2019 Thomson Reuters No cla1rr to or·3 nal U.S Goverrmert WorKs.                                                      5
      Casev:2:20-cv-00012-JRS-MJD
WILLIAl\1'~  LANE I 851 F.2d 867 (1988)Document   21-1I Leagle.com
                                        I f2d86711568    Filed 02/21/20 Page 38 of 70 PageID #: 271
                                                                                                 Page 1 of 11




           0                                                                                       0
  Home      Browse Decisions      F.2d     85 I F.2d    85 1 F.2d 867 ( I 988)




  WILLIAMS v. LANE
  Nos. 86-2922, 87-2436.                                                                                                                                           Emai l   I Print I Comments (0)

    View Case              Cited Cases         Citing Case

  85 1 F.2d 86 7 ( 1988)


   Willie WILLIAMS, on beholf of himself and all others similarly si111oted, Plaintiffs-Appellees, v. Michael P. LANE, Director of the Illinois Department of Corrections, et al. , Def endants-
  Appellants.


  United States Court of Appeals, Seventh Circuit.

  Argued December 9, 1987.

  Decided June 27, 1988.

  Rehearing and Rehearing Denied August 29, 1988.




                                                                                        Attach. B                                                                     pg. 31
https: //www.leagle.com/decision/198817l 885 lf2d86711568                                                                                                                            12/18/2019
            LANE I 85 1 F.2d 867 (1988)Document
     Casev:2:20-cv-00012-JRS-MJD
WILLIAM;;                               I f2d86 711 568
                                                    21-1I Leagle.com
                                                           Filed 02/21/20 Page 39 of 70 PageID #: 272
                                                                                                   Page 2 of 11

  Attorney(s) appearing for the Case

  Ann Plunkeu-Sheldon, [//inois Atty. Gen. Office, Chicago, 111.,for defendants-appellams.

  Jack A. Rovner, Kirkland & Ellis, Chicago, 111.Jor plaimiffe-appellees.

   Before CUMMINGS and FLAUM, Circuit Judges, and GRA NT, Senior District J udge.




   Rehearing and Re hearing En Banc Denied August 29, 1988 .

  CUMMINGS, C ircuit Judge .

  W hile lawful im pri sonment does deprive convicted prisoners of many rights, Hudson v. Palmer, 468 U.S. 5 17, 524, I 04 S.Ct . 3 194, 3 199, 82 L.Ed .2d 393 , inmates still retain li mited
  constitutional protection includ ing the First Amendment right to free exercise of reli gion , Cn i= v. Beto, 405 US 3 19, 322 n. 2, 92 S.Ct. 1079, 108 1 n. 2, 31 L.Ed .2d 263 , the right of
  access to courts, Bounds v. Smith, 430 U.S. 8 17 821 , 97 S.Ct. 1491 , 1494, 52 L.Ed.2d 72. the right to d ue process restricted only by the nature of the penal system, Woljfv. McDonnell,
  4 18 U.S. 539, 556, 94 S.Ct. 2963, 2974 , 4 1 L. Ed.2d 935, and the right to equal protection under the laws. lee v. Washington, 390 U.S. 333 , 333-334, 88 S.Ct 994, 994-995 , 19 L.Ed.2d
   12 12. Federal courts, while most reluctant to interfe re with the internal admi ni stration of state prisons, see, e.g.. Block v. Ruthe,ford, 468 U.S 576, 584-585 , I 04 S.Ct. 3227, 3231-3232 ,
  82 L. Ed .2d 438 , neverthe less will intervene to remedy unj ustified violations of those righ ts retained by prisoners, espec ially whe n faced with inadequate compliance by pri son offic ials
  with prior court orders.

   Recent decisions of the Sup re me Court indicate a reevaluation of the role of federa l courts in state prisoner cases . In Bell v. Wolfish, 44 1 U.S 520 , 99 S.Ct. 186 1, 60 L.Ed.2d 447, the
  Court described the change fro m a "hands-oft" approac h to a period when fede ra l co urts "waded into this compl ex are na" to a withdrawal of the federa l courts fro m the "mi nutiae of prison
  operations" :

      There was a time not too long ago when the federal j udiciary took a completely hands-off approach to the problem of prison ad min istration . In recent years, however, these courts
      largely have discarded this hands-off attitude and have waded into th is complex arena. The depl orab le condit ions and d raconia n restri ctions of some of o ur Nat ion's prisons are too
      well known to require reco unting here, and the federal courts rightly have condemned these sord id aspec ts of our prison systems. But many of these same courts have, in the name
      of the Constitution , become increasingly enmeshed in the minutiae of prison operations. Judges, after all , are human. They , no less tha n others in o ur society , have a natural
      tendency to believe that their individual solutions to oft en intractable problems are better and more worka ble than those of the persons who are ac tually charged with and trai ned in
      the runn ing of the particular institution under exam ination. But under the Consti tution, the first q uesti on to be answered is not whose plan is best, but in what branch of the
      Government is lodged the authority to ini tially devise the plan. T his does not mean tha t constitutional rights are not to be scrup ulo usly observed. It does mean, howeve r, that the
      inquiry of federal courts into prison management must be li mited to the issue of whether a part icular system violates any prohi bition of the Constitu tion, or in the case of a federa l
       prison, a stat ute. The wide range of j udgment call s that meet consti tuti onal and statutory req uirements are confined to offic ial s outside of the J ud icial Branch of Government.


  Bell, 441 US . at 562 , 99 S.C t. at 1886; see also O'lone v. Estate of Shaba==, 482 U S _ , I 07 S.Ct. 2400, 96 L.Ed.2d 282 ; Turner v. Safley, 482 U.S. _ , I 07 S.Ct. 2254, 96 L.Ed.2d
  64; Walsh v. Mellas, 837 F.2d 789 (7th C ir. 1988 ), certiorari denied, _ U S. _ , I 08 S.C t. 2832, I 00 L.Ed .2d 933 . It is in this context that we review the reli ef granted by the district
  court to those inmates assigned to protecti ve custody status 1 at the Statevi ll e

                                                                                                                                                                                                   !85 1 f.Zd 872 1

  Correctional Center in lllinois. 2




  Factual Background

  Due to the comprehensive natu re of the d istrict court's decree, the extensive record in th is case must be examined in detai l. See Williams v. lane, 646 F.Supp. I 379 (N.D.111.1 986). In
  reviewing the case on appeal, we recognize the deference owed to the trial court's find ings of fact. Federal Rule of C ivil Procedure 52(a) provides that "[f]indi ngs of fact sha ll not be set
  aside unless c learly erroneous, and due regard shal l be given to the o pportunity of the trial co urt to judge of the credibi lity of the witnesses. " In Anderson v. City of Bessemer City, 470
  U.S. 564, I 05 S.Ct. 1504, 84 L.Ed .2d 518 , the Supreme Court stated that '" [a] fi nd ing is "clearly erroneous" when altho ugh there is evidence to support it , the reviewing court on the enti re
  evidence is left with the defi nite and fi rm conviction that a m istake has been committed."' Id. at 573 , I 05 S.Ct. at 15 11 (q uoting United States v. United States Gypsum Co. , 333 U.S. 364
  395 , 68 S.Ct. 525 , 542 , 92 L.Ed. 746); In re: Chicago, Milwaukee, St. Paul and Pacific R.R. Co., 840 F.2d 1308 (7th C ir. 1988). A rev iewing court may not reject a factual fi nding simply
  because it disagrees with the trier of fac t. Id. Further, a reviewing court m ust show eve n greater deference to the trial court's fi nd ings that in vol ve credibili ty of witnesses, "for onl y the trial
  j udge can be aware of the variations in demeanor and to ne of voice that bear so heavily on the li stener's understanding of and belief in what is said." Id. at 575 , 105 S.Ct. at 15 12; see al so
  Bullard v. Sercon Corp. , 846 F.2d 463 , 466 (7th Cir. 1988).

  T his Court recen tly appl ied the rule to a pri soners' civil rights claim in Hadi v. Horn, 830 F.2d 779 (7th Cir. I 987), where in the context of the prison officials' position on the interests of
  security , we held that "the dis trict court's find ing on thi s point is one of fact whi ch we m ust accept unless it is clearly erroneous." Id. at 784.

  T he defendants in this case waited un til their reply brief before arti cul ati ng thei r view of the proper scope of review regarding the d istrict court's factual find ings. In their reply brief,
  defe ndants offer in a concl usory fashion vari ous examples of what they consider clearly erroneous find ings of fact s o n the security concerns of the pri son officials. These un persuasive
  arguments are reall y a thinly-guised attack on the credibility dete rminat ions of Judge Shadu r, which "can virtua ll y never be clear error. " Anderson, 470 U.S. at 575, 105 S.Ct. at 15 13.
  Based on both the demea nor of the w itnesses and the substantial record evidence , the di strict court held that the defenda nts' security explanations we re "not cred ible as a factual matter."
  Defendants now rely almost completely on the d iscredited testi mony of defe ndants DeRobertis and O'Leary while also insisting that the court fa iled to allow them the deference they
  deserve as prison administrators.
                                                                                              Attach. B                                                                           pg. 32
https://www.leagle.com/decision/1988 171885 1f2d86 711 568                                                                                                                                       12/ 18/2019
WILLIA!vf~ Casev:2:20-cv-00012-JRS-MJD
                         LANE I 851 F .2d 867 (1 988)Document           I f2 d867 l 1568  21-1I Leagle.com
                                                                                                     Filed 02/21/20 Page 40 of 70 PageID #: 273                      Page 3 of 11
  As ·an 11;11t1al matter, we reJect mese excuses. I he distri ct court qui te properly retused to accept cle en an s es 1mony Because I con 1c e w1 e o j ec 1ve ac ua recor e
    inconsistencies and contradictions in their statements were adj udged "frankly unworth y of belie f." Moreover, a court's "deference to the admini strati ve experti se and di scretionary
    authorit y of correctional officials must be school ed, not absolute." Campbell v. Miller, 787 F.2d 2 17, 227 n. 17 (7th Cir. I 986), certiorari denied , 479 U.S I 0 19, I 07 S.Ct. 673 , 93 L.Ed.2d
    724 . In this case, in contrast to O'lone and Turner, the defendants failed to establish a record which revealed the manner in which sec urity considerations were seriously implicated by the
    uneq ual treatment afforded to protective custody status inmates. See Caldwell v. Miller, 790 F.2d 589, 597 (7th Cir.1 986) Defendants have confused deference with credibility in their

                                                                                                                                                                                              1851 F.2d 8731

    arguments here. The record of the proceedings below shows that the district court did not second-guess the administrator's determination. Rather, the court weighed the evidence and
    care full y considered what was argued before it by defendants.



    Having discussed the relevant standard of review, it is now appropriate to tum to the hi story of plaintiffs' action. Thi s case concerns a prisoner's civil rights class action suit for both
    injunctive relief and damages under 42 U.S .C. § 1983 and Illinoi s state law. The plaintiffs are inmates at Stateville Correct ional Center near Joliet, Illinois, and the class representative is
    Willie Williams, who was incarcerated in the prison's protective custody unit from November 1977 to October 1983 . The plaintiff cl ass consists of all inmates assigned to protective
    custody at Statevi lle since April 30, I 982. The plaintiffs all ege that their rights have been violated due in part to the li ving conditions and institutional programs assigned to them by the
    defendants.

    The defendants are state prison officials sued in their indi vid ua l capacities for acts taken under color of state law. Principal defendants include Michael Lane, director of the Illinois
    Department of Corrections (Department) since I 98 I: Richard DeRobertis, Statev ille warden between July I 980 and November I 983: Michael O'Leary, Statevi ll e warden after De Robert is ;
    Salvadore Goding, the assista nt warden under both DeRobertis and O'Leary ; Gay le Franzen, Department director from January 1979 to February 198 1; Marv in Reed , warde n from Ju ne
    1979 to June 1980; and Lou Brewer, warden from September 1978 to June 1979.

    The plaintiffs basical ly claimed that the defendants violated these protective custod y prisoners' constitutional rights by failing to provide them with access to the same programs and
    services offered the genera l population inmates at Stateville. Specifically, thi s included den ial of ( I) their free exercise of religion, (2) meaningful access to the courts, (3) freedom from
    cruel and unusual punishment, and (4) their rights to due process and equal protection by fa iling to provide comparable programming and living conditions. Plaintiffs also alleged that
    defendants vio lated state law by not following the req uirements of Administrative Regulation 808 ("AR. 808"), adopted by the Department in 1976, which, besides creating a protective
    custody unit in each maximum securi ty pri son, mandates that "[h]ousing and programmatic accommodati ons shall be comparable to those provided for the general popul ation." AR . 808
    was re vised in 1982 to allow for the implementation of the consent decree entered in Meeks v. l ane. 75 C 96 (three-j udge di strict court, N.D.111 . 198 1), and reproduced in the plaint iffs'
    Appendix. Thi s decree requi red, inter alia, that defe ndants provide inmates in protective custod y "wi th the same opportunit ies as other inmates in other housi ng areas of the general
                                                                                                                                                                                                     1
    populat ion for ... job assignments, vocational and ed ucat ional assignments, recreat ion, access to prison libraries, access to religious services and to all other institutional programs."

    To understand the nature of thi s case, it is fi rst necessary to describe the protective custody status avai lable in Stateville th rough the programs and li ving conditions

                                                                                                                                                                                              1851 F.2d 8741

    w hich consist of re li gious counseling, library services, educational and occupational instructi on, recreational opportunities, and food service. As seen, assignment to protective c ustody
    status (seen. I supra) was initially provided fo r by A.R. 808 . This status is not made for discipli nary reasons: rather inmates are placed in protective custody fo r their own safety. It is truly
    neither "voluntary" nor "temporary" : the Department has to substantiate the identifi ab le threat and approve the placement, and for their own protection inmates may spend much of their
    sentence in protective custody.



    Until January 1979, all protective custody inmates in Stateville were assigned to Cell house E. After the Department locked down Sta tevill e in early I 979, 4 all residents with this stat us
    were moved to Cell ho use B-West and ho used wit h the disciplinary segregation inmates who had been found guil ty of violating priso n rules. Both categories of inmates remained there
    unti l April I 982, when the Department separated the m by movi ng the disci plinary segregation inmates to Ce llhouse F. In January I 985 , the Department moved all protective custody
    inmates to Cell house H, which had previously housed inmates of the general populati on.

    Since May I 979, when the protecti ve custody inmates were moved to be ho used with the disciplinary segregati on inmates, the programs and living conditions of pl ai ntiffs have been
    substant ially restricted. It is necessary to compare the services avail able to the general population inmates to understand thi s disparity of service a llocation.

    The Department provi des Stateville's general population inmates the opportunity for free exerci se of religion through communal worship services, classroom religious instructions, and
    pri vate religious counseling. C haplains meet regularly with all such inmates who request pri vate meet ings. Protective custody inmates, however, have received significantl y inferior access
    to reli gio us se rvices since the move in May 1979. There are neither communal worship services nor classroom religious instructions. The only permitted religious programming was to
    allow the pri son chaplains to counsel inmates through the eel I bar doors.

    After implementation of the 198 1 Meeks consent decree, in Jan uary 1983 the Department agreed to provide protective custody inmates with one non-denominational comm unal wo rshi p
    service at the rear of Cellho use B-West. These services, however, were eliminated in mid- I 984 without ex planation. After protective c ustody residents were moved to Cell house H in earl y
    I 985, thi s service was rei nstated and held in the small area converted from garage use, penn itt ing only 25 inmates to attend . The Department stil l does not a ll ow these inmates to meet
    privately with clergy: the cleri cal staff is forced to coun sel through the cell doors' "chuck hole." Visits by these clergy men average once a week .

    A second area of programming, library services, is made avai lable to the general popul ation without burdensome restrictions. This library access includes legal materials, newspapers,
    magazines, audiovisual materials, legal co unse ling and assistance, and special programs on mental heal th , ethnic and cultura l awa reness, and paralegal training. As was the situation wi th
    reli gious services, after the lockdown protecti ve custody pri soners received markedly inadeq uate and infe rior access to the library . When an inmate of thi s stat us wants to go to the library,
    he must be locked a lone in one of seven specia l sec urity cages, except that cell mates, co-litigants, or co-defendants can share a cage. These inmates may not leave the cages, and they must
    depend on a library clerk to retrieve materials for them .

    Access to the library also differs from that of the general populat ion in the follow ing respects: requests to go to the library are taken on a first-come, first-se rve basis: the law clerks may
    not obtain general library materials for plaintiffs unl ess specially appro ved by a general library c lerk: pl ainti ffs are never allowed to attend any


                                                                                               Attach. B                                                                       pg. 33
                                                                                                                                                                                              )851 F.2d 875)




https://www.leagle.com/decision/ l 9881718851 f2d867115 68                                                                                                                                  12/18/2019
      Case
WILLIAM'~ v:2:20-cv-00012-JRS-MJD
             LANE I 851 F.2d 867 (1988)Document   21-1I Leagle.com
                                        I f2d86711568    Filed 02/21/20 Page 41 of 70 PageID #: 274
                                                                                                 Page 4 of 11
   special bbrary programs; and to o btam lega l counse lmg, plamt1lls have to d1 scus!:"iii"e1r cases wit h e1t er t11e   1e   ega l A vocate or aw c er , w o mus s an ou s1 e       e ars o      e
   li brary cage. Finally, wit h the move of protecti ve custody inmates to Cellhouse Hin .January 1985 , li brary carts were not permi tted to come to the protective custody unit to provide any
   satell ite services .



   Vario us vocati onal and ed ucati onal programs also are provided to ge neral popul ation inmates aimed at prov iding rehabilitation. These services are designed to encourage the attainment of
   higher education and to maintain professional instruction. Between May 1979 and November 1982, however, no vocati onal j obs were avai lable for protective c ustody inmates. O nly after
   entry of the Meeks decree have a li mited number of such j obs been made avai lable. Ed ucational instructio n for these inmates has not fared much better. Between May 1979 and January
   1983, there were no classroo m co urses, with onl y basic education tutoring prov ided through the doors of the ce ll s. Since im plementati on of the Meeks decree, a single college-leve l course
   and a limited General Educati on Deve lopment program were offered. The coll ege course was di scontin ued in 1985 w ith the move to Cellhouse H. Demand for general instruction always
  exceeds the perm itted number of registra nts.

   Fi nally, bas ic li ving conditi ons between those inmates of general population and protecti ve c ustod y status are simpl y not comparable. Protecti ve custody inmates must eat all mea ls in the ir
   roo ms, and these un palatable meals were transported in unheated can s until November I 985 . Recreational opport unities are poor fo r protective custody inmates. They are permi tted no
   indoor recrea ti on in gymnasi um or social halls. They have solely I 1/4 hours of day room or ya rd access on alternate days.

  The Department attempted to expl ai n thi s di sparate treatment as "security-moti vated" or "sec urity-oriented," expl anati ons found arbitrary, exaggerated, and pretextua l by the di strict court.
   It was quick to acknowledge that "[a]s a maxim um security pri son ho using inmates drawn fro m among the wo rst offenders in Illinois, Statev ill e prese nts understandabl e securi ty
  concerns." But in attempting to isolate protecti ve custody inmates from the general population, the Department chose to treat these inmates wi th the same sec urity procedures a fforded
  those involuntarily assigned to di scipl inary segregati on.

  The Depart ment's art iculated security concerns are beli ed by its inconsistent manner in treati ng protecti ve custody inmates, its unused viable options to the restric ted livi ng conditi ons and
  lack of programming, its ac ti ons totally unre lated to security, and fi nally its lack of effort to provide comparable programming. We will highli ght some of these matters whi ch were
  extensive ly noted by the di stri ct co urt .

  The Department's conduct demonstrates how its security reliance rationale is incomplete . This is first reveal ed in the inconsistent behavior affo rded to protective custody inmates. While
  these inmates were perm itted to take dai ly exerc ise together, they could not go to the library as a group. Inmates coul d exercise in the day rooms together: yet they had to eat in thei r cell s
  separately. Finally, the De partment all owed gro ups to walk in the yard communally while prohibit ing such recreati on as watching mov ies together.

  The district co urt, after of course realizing that it was not its function to ass ume responsi bility for managing Statevill e, named several availabl e alternati ves providing comparable
  conditions and programming to pl ainti ffs without jeopardizing any properly applied sec urity concerns of the Department : ( I ) Statevill e has many areas of usabl e space that could be
  converted to acti vity space; (2) li ght vocational trai ning could be offered to inmates to be perfo nned in the ir own cells: (3) a protecti ve custody dining room co uld be added in Cellho use H
  whi ch wo uld sati sfy Meeks; (4) revised library scheduling could a llow greater access to inmates: and (5) ni ghtshi ft work detail s co uld be implemented to allow protecti ve c ustody inmates
  the opport unity to earn money.


                                                                                                                                                                                             1851 F.2d 876 1

  T hese avai lable alternatives were not purs ued by the Department for reasons unrelated to sec urity. Satell ite law li braries, de nominational worship services, vocational training in individual
  cell s, and more Sunday recreation for protecti ve custody inmates were all options fo und by the court to be witho ut any signifi cantl y increased security burdens.



  In summarizing, J udge Shadur found that thi s disparity in programs stemmed from the Department's lack of desire to make improve ments, when o pportuni ties to make such changes were
  long avail able to the defendants. Evide nce adduced at the bench trial tended to show that the Department did have the ability to overcome sec uri ty and operat ional concerns when it chose
  to do so.

  After weighing thi s evidence, the court found for plaintiffs, denied defendants q ualified immunity from da mages, held that compensatory damages wo uld be proper, and reserved ruling on
  puniti ve damages. 646 F.Supp. at 1409-141 0. The court did not enter a remedial order with its opinion. Rather, in defe rence to the Department, it first directed the defendants to submit
  the ir views on the scope of a proper remedial plan. Finding their subsequent submi ssions inadequate, the court again requested defendants to specify what remedy wo uld be consistent wi th
  the security needs of Statevi lle.

  The defendants provided pl ainti ffs' counsel with their tentati ve proposals on May 22 , 1987, and on Jul y 7, the court ordered defendants to show cause why they sho ul d not be held in
  contempt because their proposal "could not, under any view, have been understood by them in good fa ith as conform ing to what thi s co urt had ordered them to do" (Sup.App. 27).

  Defendants responded on July 21 , 1987, but the district court again fo und defendants' conduct intransige nt and ordered them to provide a sched ul e of program changes by August 4, 1987
  to compl y wi th the earli er opinion. When thi s submi ssion again stated that compli ance was not feasible, the court adopted the suggestion by the plainti ffs to appoint a special master to
  assist the court in deve lo ping timetables to have the Department adhere to the mandate issued in the o pini on (S up.App. 54-56).

  The defenda nts objected to this proposed appointment. On A ug ust 3 1, 1987, the court entered its fin al inj uncti ve orde r which permanentl y enjoi ned the Department from violating the
  inmates' constitutional rights, ordered the Department to provide pl aintiffs with comparable programs and li ving cond itions as to those afforded the general population , and provided for
  the appointment of a special master to develop, eva luate, and scrutinize the defe ndants' im plementation of re medial reli ef to be entered at a later date. 5 On Se ptember 23, 1987, thi s Court
  granted defendants' motion to stay the fi nal order pending appeal. We extended this stay on December 17, 1987, so that the situation could be pro perl y evaluated here.



  Analysis

  On appeal, defe ndants initially contend that the district court ignored "a fundamental principle of law enunciated by the Supreme Court in pri soner's ri ghts cases: that is, the princ ipl e of
  j udicial defe rence to prison admini strators in the operati on of thei r instituti ons." They also point to the recent decisions in Turner v. Safley, _   U.S. _ , 107 S.Ct. 2254, 96 L. Ed.2d 64,
  and O'lone v. Estate of Shaba==, _                                                           Attach. B                                                                     pg. 34
                                                  U.S. _ , I 07 S.Ct. 2400, 96 L.Ed.2d 282 , but Turner acknowledged that a prison regulation "cannot be sustained when the logical connection


https://www.leagle.com/decision/1988171885 l f2d8671 l 568                                                                                                                                 12/18/2019
      Casev :2:20-cv-00012-JRS-MJD
WILLIA11~     LANE I 851 F.2d 867 (1988)Document   21-1I Leagle.com
                                         I f2d86711568    Filed 02/21/20 Page 42 of 70 PageID #: 275
                                                                                                  Page 5 of 11
   be"iweel\ Ifie regulation and !he asserted goa l 1s so remote as to render the po licy arbitrary an 1rrafio nlif
                                                                                                                !:
                                                                                                                a :a:.':,-"1tff       t."a~t~2"''.l'" "'-:~~ p111
                                                                                                                            "'o:,s"C,...                      n111so111n111111re111g111u" "a '"10"'n_,.111a.,.1"n"r"m"g"e"s"o"n- m"m       s "c"o"n"s11111u""'
                                                                                                                                                                                                                                   " a" "'e"'               10"n"a- -
   ri ghts is valid onl y "if it is reasonably related to legitimate penological interests." Id at 226 1; O'l one, I 07 S.Ct. at 2404 ; see also Reed v.

                                                                                                                                                                                                                                               J851 F.2d 877 1

   Faulkner. 842 F.2d 960 (7th C ir.1 988). 6 This Court, in Hadi v. Horn, 830 F.2d 779, 784 (7th C ir. 1987), reviewed both O'lone and Turner, and grouped the seve ral fac1ors used in
   applying the "reasonableness" standard into a fou r-part lest:



        1. whether a valid , rational connecti on exists between the regulation and a legitimate government interest behind the rul e;

        2. whether there are alternative means of exerci sing the ri ght in ques1i on that remain available                            10   pri soners;

        3. the impact accommodation of the asse rted constituti onal ri ght would have on g uards and other inmates and on the a llocati on of pri son reso urces; and

  1    4. altho ugh the regulation need not satisfy a least restricti ve alternati ve test, the existence of obvio us, easy alternati ves may be ev idence that the regul ation is not reasonabl e.


   We again rely on these factors to dete rmine whether Statevill e's restriction of plai nt iffs' constitutional rights to free exerc ise of re ligion , meaningful access to the courts through use of
   library services, due process, and equal protection were reasonable in light of legitimate sec urity concerns. The distri ct court determined that these restrictions were arbitrary and
   pretextual, bearing no reasonable relationship to legitimate penological interests. Thi s finding must be accepted unl ess clearl y erroneous. Hadi, 830 F.2d at 784. After reviewing the
   various all egati ons of depri vations, we then analyze defendants' arguments that the co urt be low impro perl y ( I ) re lied on violations of Ill inois law, (2) fail ed to accord the defendants
  qualified immun ity for their actions or omi ssions, (3) did not consider the Eleventh Amendment bar to suits against the state, and (4) exceeded its remedial power by improperl y
  a uthorizing the appointment of a special master.



  Freedom of Religion


   Inmates have only those First Amendment rights that are consistent with pri son di scipli ne and do not conflict with legitimate obj ectives of institutional admini stration. See Jones v. North
  Carolina Prisoners ' labor Union, Inc., 433 U.S I 19, 129-130, 97 S.Ct. 2532, 2539-2 540, 53 L.Ed .2d 629; Pell v. Procunier, 4 17 US 8 17,822, 94 S.C t. 2800 , 2804 , 41 L.Ed .2d 495;
   Ustrak v. Fairman, 781 F.2d 573 , 580 (7th C ir.1 986), certiorari denied, 479 U.S. 824, I 07 S.C t. 95, 93 L. Ed.2d 4 7. But prison offi cials may not interfere with a pri soner's free exerc ise of
  reli gion unless the asse rted regulation is justified by a legit imate penal interest. In Wells v. Fran=en, 777 F.2d 1258 , 1265 (7th Cir. 1985), thi s Court fo und such a legitimate interest when it
   uphe ld the denial of a prisoner's opportunity to practice hi s religion when he was physically restrained due to suicidal tendencies. We also found a legitimate interest supported by
  considerations of safety and security in the regulation of a Rastafarian's hair length by pri son official s in Reed v. Faulkner, 842 F.2d 960 .

  Pri son admin istrators must pennit inmates the reasonable opportunity to exercise reli gio us freedom . Cnc v. Beto, 405 U.S. 3 19, 322 n. 2, 92 S.Ct. 1079, 108 1 n. 2, 3 1 L. Ed.2d 263 ;
  Caldwell v. Miller, 790 F.2d at 596, and the state need not demonstrate that there is no reasonable alternati ve method by which the prisoner's First Amendment ri ghts can be
  accommodated without creating security probl ems. O'l one, 107 S.Ct. at 2405 . Court s balance these competing interests to determine if the inmate's First Amendment ri ghts should
  prevail. Turner, I 07 S.Ct. at 2264 .

  The di stri ct court ruled that defendants violated pl aintiffs' right to the free exerci se of the ir rel igion by not all owing communal reli gious services, by not permitting pri son ers participation
  in rituals of thei r fa ith, and by depri vi ng the inmates of

                                                                                                                                                                                                                                               J851 F.2d 8781

  religio us counseling and instruction . Viewi ng the facts of thi s case in li ght of the Caldwell standard that prison restri ctions on religious acti vi ties must be reasonably ado pted to achieve an
  important correcti onal goal and reasonably necessitated by security considerations, the co urt found that defe ndants denied these opportuniti es w ithout a reasonable relati onship to
  legitimate penological interests. This denial thus fa iled the first part of our recent Hadi test, for no "valid, rational connection exists between the regulation and a legit imate government
  interest behind the rule[s]." Hadi, 830 F.2d at 784.



  De fendants o ppose a conclusion that Stateville's polici es in providing religio us services to protecti ve custody inmates were in fe ri or. They assert that "the logical re lationship between the
  single non-denominati onal service and the protecti ve custody inmate is apparent" (Br. 34 ). This policy is all egedl y implemented because offeri ng different reli gious services wo uld
  "increase the ri sk s11 to inmates due to "increased numbers of group movements."


  Focus ing on the O'l one analysis, they furth er claim that there are other means availabl e for prolecti ve custody inma1es to exercise their religion 1hrough daily visits from chaplains and the
  di stributi on and receipl of reli gious materials. According to defendants, any increased number of communal services wo uld have an allegedl y burdensome "ripple" effecl on both the
  staffin g and programm ing in protecti ve custody.

  These justifications simply do not remedy the inadequate and needlessly in fe rior alternatives that the inmates have to exe rcise their religious beliefs. That the district court could offer
  some easily available and obvious options to provide more sufficientl y the ri ght 10 re li gion clearly shows that the Department's current poli cies were unreasonable . De fendants have
  offered no tenabl e ground for overruling the concl usion bel ow that the Department's denial of the inmates' opportuniti es for regular communal worship, reli gious instruction, and pri vate
  reli gio us counseling did not bear an adequate relationship to legi timate penological interests.



  Right of Access to Courts


  Under the Fourteenth Amendment pri soners have the due process right to adequate, effective, and meaningful access to courts to chall enge violations of their constitutional ri ghts, Bounds.
  430 U.S. at 824 , 97 S.Ct. at 1496, and this access neither may be denied nor obstructed. Johnson v. Ave,y, 393 U.S. 483 ,485, 89 S.Ct. 747 , 748, 2 1 L.Ed .2d 7 18. Prison officia ls
  correspondingly have an affirmative duty to assist prisoners in preparing and fi ling legal papers. Thi s may be accompl ished either by establishing a law li brary or by providing
  consultation from legall y trained assistants. Bounds, 430 U.S. at 828, 97 S.Ct. at 1498. These official s cannot hinder prisoners from thi s access, Woljfv. Mc Donnell, 41 8 U.S. at 578 , 94

                                                                                                                    Attach. B
  S.Ct. at 2985 , or retaliate against prisoners who attempt to exercise their constitutional ri ghts. See Adams v. James. 784 F.2d I 077, I 082 ( 11th Cir. I 986). Thi s Court has articulated the
                                                                                                                                                                                                                           pg. 35
https://www.leagle.com/decision/l 988171885 lf2d8671 l 568                                                                                                                                                                                  12/18/20 19
WILLIAM'S  Casev:2:20-cv-00012-JRS-MJD
                        LANE 185 1 F.2d 867 (1988)Document            I f2d86711568    21-1I Leagle.com
                                                                                                 Filed 02/21/20 Page 43 of 70 PageID #: 276
                                                                                                                                         Page 6 of 11
     0


  co nst1tuh onal standardto reqwre meaningful, not total or un l1m1 ted, access to couns. Martin v. lyson, S-4   ti\ 1r.
   C ir.1986). Restrictions on this access wi ll not be an unconstitutional interference when justified by sec urity concerns, which prison officia ls bear the burden of proving. Id.

   Pri son officia ls need not provide both direct legal aid and access to a law library so long as pri soners receive meaningfu l access. Bounds, 430 U.S. at 832, 97 S.Ct. at 1500. Admi nistrators
   may devise constitutionally acceptable alternatives if the pri son's functioning will become undul y burdened by providing a particul ar type of access. This Coun has recently sustained s uch
   restrictions on access to accommodate legitimate administrati ve concerns. In Campbell, restrictions on library access and attorney visitation were justified for security reasons. 787 F.2d at
   226-228 . The institution's system of requesting case law materials by exact date was upheld when dangerous inmates were denied

                                                                                                                                                                                                  J85I F.2d 8791

   full access to the prison's main law library . Id. at 229. In sustaining the restri ctions, we held that "[p]rison administrators may exercise wide di scretion within the bound s of the
   constituti ona l requirements of meaningful access." Id.



   In Caldwell v. Miller, 790 F.2d 589 , 606 (7th C ir. 1986), restrictions on library use as part of the post-riot lockdown at the Marion Penitentiary were deemed permi ssible. Th is Coun upheld
   as constitutionally adeq uate a plan that provided for inmate access to a "satel lite" li brary coupled with a system for request ing materials from the mai n branch.

   S imilarly, in Gaines v. lane, 790 F.2d 1299, 1308 (7th Cir. 1986), prison authorities were allowed to balance the right of the prisoners to use the mails for court access with considerations
   of the institution's budget. Pri soners there were permined to mai l at state expense three first-class letters per week plus reasonable additional legal correspondence . Id.

   Finding that the li brary servi ces provided to plaintiffs had been inadequate, the district coun in thi s case concluded that plaintiffs had been deprived of meaningfu l access to the couns. The
   court analogized thi s situat ion to the "Catch-22" present in Corgain v. Miller, 708 F.2d 124 1, 1250 (7th Cir. 1983), where inmates at the Marion federal penitentiary were den ied access to
   the couns due to the library's lack of either state law materials or sufficient supp lemental legal aid. In this case, "[e]ven if an inmate were sophi sticated and attuned to the nuances of legal
   meaning, the limitations imposed by defendants would convert the possible work of minutes into a need to spend hours -                        and , moreover, hours to which no plaintiff could gain
   access" (646 F.Supp. at 1389).

   De fendants di sagree with this finding and contend that the access to the law li brary provided to protective custody inmates at Statev ill e meets the constituti onal mandate of "meaningful
   access" to the courts. Viewing the Statevi ll e pl an as a whol e, they contend that it meets the requirem ents of the Bounds case because the Departme nt allegedly provides the inmates wi th
   trained assistance and regular access to an adequate lega l library . Defendants' restriction of the plaintiffs' ri ght to meaningful access, however, again fai ls to sati sfy the Hadi standards. The
   access is severely inadequate in comparison to that afforded the general population . Moreove r, the options such as rescheduling of library hours and use of sate llite libraries would be
   viabl e alternati ves to the current quandary faced by protective custody inmates desiring to do lega l research . The evidence before the lower coun sustains our holding that neither a
   reasonabl e relat ionship to a legitimate penological interest nor an y negati ve impact from accommodating plainti ffs' right to court access was credibly identified. Thi s arbitrary deni al of
   access to publi shed materials certainly violated the protective custody inmates' First Amendment rights. Manin, supra, at 1454 .



   Due Process Protections

   Plaintiffs here asserted that the defendants' restrictions on their reli gion and access to co urt ri ghts and de ni al of housing and programmatic conditions comparabl e to those offered the
   general population residents violated their ri ghts to due process and equal protection . The di strict court considered the due process and equal protection c la ims toget her, but we re view
   them se parate ly for purposes of this appeal.

   Prisoners claiming a due process violation under the Fourteenth Amendment must demonstrate that they have been depri ved of a protected libert y or property interest by arbitra ry
   government action. Meachum v. Fano, 427 U.S. 2 15, 223-224, 96 S.Ct. 2532 , 2537-2538 , 49 L. Ed.2d 45 1. These interests may arise from the Constitution , see Vitek v. Jones, 445 U.S.
   480 , 493 -494, I 00 S.Ct. 1254, 1263- 1264, 63 L.Ed.2d 55 2: cf. Newb urg v. Prisoner Review Board, 79 I F.2d 8 I, 85 (7th C ir.1 986), statutes, see Greenholt= v. Inmates of Neb. Penal &
   Correctional Complex, 442 U.S. I, 7- 11 , 99 S.Ct. 2 100, 2 103-2106, 60 L. Ed.2d 668 ; Walker v. Prisoner Review Board, 769 F.2d 396, 400 (7th Cir. 1985},

                                                                                                                                                                                                  J85I F.2d 8801

   cen iorari denied , 4 74 U.S. I 065 , I 06 S.Ct. 817, 88 L. Ed.2d 79 I; but see Harris v. Fleming, 839 F.2d 1232 (7th Cir. I 988}(prisoners ordinarily have no liberty or property interests in
   recei ving or retaining a job while in pri son): Toney-El v. Fran=en, 777 F.2d 1224, 1226-1227 (7th Cir.1 985) (where state remedies are adequate, inmate has no constituti onally protected
   li berty interest in earl y release despite state statute afford ing good time credits), certiorari den ied, 4 76 U.S. I 178, t 06 S.Ct. 2909, 90 L. Ed.2d 994, and administrative regul ati ons, see
   Hewill v. Helms, 459 U.S. 460, 471-472, I 03 S.Ct. 864, 871-872, 74 L.Ed .2d 675 : F!ew y v. Clayton, 847 F.2d 1229 , 1230, 1232 (7th Cir. I 988); cf. Mathews v. Fairman, 779 F.2d 409,
   4 14-41 5 (7th Ci r. 1985) (regulation on admini strative transfers did not limit official di scretion and did not create protected libert y interest). See generall y Caldwell v. Miller, 790 F.2d at
   602 .



   O nce an all eged liberty interest is considered protected, the court then determ ines what process is due the pri soner by balancing the private interest affected, the ri sk of error in the
   procedures used, and the state interest in institutional security. See Wo!jfv. McDo nnell, 418 U.S. at 556, 94 S.Ct. at 2974. The particular due process protections are limited by the need to
   pursue legi timate correctional goals. Id. Any add itional procedural safeguards depe nd on the bal ance between the ri ghts accorded both private and governmental interests. See, e.g.,
   Mendo=a v. Miller, 779 F.2d 1287 , 1294-1296 (7th Cir.1 985) (official s need not reveal factual bases fo r di sciplinary decisions involving informants); Gar=a v. Henderson, 779 F.2d 390,
   394-397 (7th Cir. 1985) (pri son di sciplinary hearing held without inmate present does not violate due process unl ess prejudice demonstrated): Merrill v. De Los Santos, 721 F.2d 598, 600-
   60 I (7th Cir. 1983 ) (due process violated when member of di sc iplinary tribuna l invo lved in all eged incident ): Dawson v. Smirh, 7 19 F.2d 896, 898-899 (7th C ir.19 83) (prison di sciplinary
   committee need not disclose source of confidential report }, certiorari denied, 466 U.S. 929, 104 S.Ct . 1714, 80 L.Ed.2d 186.

   Defendants here clai m that the protecti ve c ustod y inmates' due process ri ghts have not been violated because first, the Fourteenth A mendment creates no liberty interest in remaining in the
   ge neral inmate populat ion as opposed to protecti ve custody, and second, Illinoi s law, as embodied in A.R. 808 (now Department Rule 501.3 10), creates no liberty interest under the facts
   alleged by plaintiffs. The first claim is irrelevant, for defendants never di spute that the plaintiffs have a constitutional interest in receiving meaningfu l opport uniti es for free exercise of
   reli gion and access to the courts. As shown, they have been deprived of those ri ghts. Defendant s cite Hewill v. Helms, 459 U.S. 460 , I 03 S.Ct. 864, 74 L. Ed.2d 675 , for the proposition

                                                                                              Attach. B                                                                          pg. 36
https://www.leagle.com/decision/1988 l 718851 f2d86711568                                                                                                                                       12/18/201 ~
          : LANE I 851 F.2d 867 (1988)Document
     Casev2:20-cv-00012-JRS-MJD
WILLIAMS                               I f2d86711568
                                                 21-1I Leagle.com
                                                        Filed 02/21/20 Page 44 of 70 PageID #: 277
                                                                                                Page 7 of 11
                ''
   fl,~[. Ifie .franster of an inmate to less amenable qua rters tor non-puni tive reason s does no v,o ate the Consfi~             u m ,g      o    e 1s nc cou s m mg           a   ,ere were no mean mg u
   opportun iti es to exercise the plaintiffs' re li gious and court access ri ghts, this arg ument does not respond to the trui sm that a liberty interest in those ri ghts is protected.

   The same is true of pl ai ntiffs' cl aim of due process with respect to ho us ing and programs under a state-created liberty interest. A.R. 808 had binding force because it was adopted
   according to proper administrative proced ures and required that "[h]o using and programmati c accommodations [for protecti ve custody inmates] shall be comparable to those provided for
   the general popul ati on." 7 See Miller v. Henman, 804 F.2d 421 , 426 (7th C ir.1 986) Substanti ve limitati ons were placed on the Departm ent's di scretion, 0 /im v. Wakinekona, 46 1 U.S. 238,
   249, 103 S.C t. 174 1, 1747, 75 L.Ed.2d 8 13, and the mandatory language ("shall ") of the 808 regulati on created an expectation of and an entitlement to housi ng and services comparabl e to
   the genera l popul ation's for protecti ve

                                                                                                                                                                                                   1851 F.2d8811

  c ustody inmates. See Board of Pardons v. Allen, 482 U.S. _          , I 07 S.Ct. 24 15, 2420-242 1, 96 L.Ed.2d 303 . Furthermore, "specific substantive predi cates," Harris v. McDonald, 737 F.2d
  662 , 665 (7th C ir. I 984 ), were contai ned in AR . 808 to create such a liberty interest.



   Defend ants mere ly assert that Hew ill governs, and that onl y regul ations governing involuntary placement of inmates create a li berty interest. I 03 S.Ct. at 87 1: see also Flew y, supra, at
   1232. Yet as found by the di strict court, protecti ve c ustod y is "not trul y vo luntary ." The Department's further attempt to sho w that "comparabl e" implies onl y offic ial di scretion to choose
  services rather than not afford protecti ve custody inmates equal treatment does not mesh wi th the Meeks decree, whi ch specifica ll y described the programs and services req uired for these
   inmates. It is unquestioned that the revised AR . 808 was intended to incorporate the Meeks requirements.

  The record below properly supports the di strict court's conclusion that the Department's decision to deprive plaint iffs of the foregoing ri ghts was arbitra ry . Cleveland Bd. of Educ. v.
   Loudermill, 470 US. 532, 539- 541 , 105 S.Ct. 1487, 1491-1493, 84 L. Ed.2d 494. "Due process rights are not in fringed when the impos ition in question is reasonably related to a legitimate
  governmental purpose." Martin, s upra, at 1458. But when weighed against the factors in Hadi, supra, de fendants' de privations of plainti ffs' ri ght to reli gion, and access to courts and
   Meeks ho using programs and services were unreasonabl e, therefore denying the inmates the ir li berty interests without due process of law.



  Equal Protection


   Pri soners do not surrender their ri ghts to equal protecti on at the pri son gate. Unequal treatment among inmates, however, is justified if it bears a rational relation to legitimate penal
   interest. Hudson v. Palmer, 468 U.S. 5 I 7, 522-523 , I 04 S.C t. 3 194, 3 197-3 199, 82 L.Ed.2d 393 . Compare Harris v. Greer, 750 F.2d 6 I 7, 6 I 8-6 19 (7 th C ir. I 984) (alleged raci al
  segregati on by cell and job assignment states cla im) and Madyun v. Thompson, 657 F.2d 868 , 873-874 (7th C ir. 198 1) (all egati on of racially motivated mi suse of authority states claim )
  with Kincaid v. Duckworth, 689 F.2d 702 , 704 (7th Cir. 1982 ) (four-year difference between li fe termers and inmates under term of years for eli gibility for change o f security status
  justified by security ri sk). Plaintiffs claimed that the defe ndants' provi sions for programm ing and li ving conditi ons were unequal in comparison with general population inmates. Thi s
   intenti onal di sregard of pl ainti ffs' rights in adopting certain poli cies was tantamount to intentional di scriminatory behavior. See David K. v. lane, 839 F.2d 1265 (7th C ir.1988). The
  district court agreed wi th plaintiffs and held that defendants' regulations did "not bear any such rational relati onship to any legitimate state purpose -            instead, their purported justification
   in terms of security concerns is an arbi trary and exaggerated respon se and masks defendants' real delinquencies."

  To escape liability fo r di sparately treating pl aintiffs, defendants rely on th is Circuit's decision in French v. Owens. 777 F.2d 1250 (7th C ir. 1985), certi orari denied, 479 U.S. 8 17, 107 S.C t.
  77, 93 L.Ed.2d 32, where the unequal treatment of protecti ve custody inmates had "a substantial rati onal basis in the legitimate interest of pri son security." Id. at 1256 (quoting Allgood v.
  Morris, 724 F.2d 1098 , I IO I (4th C ir.1984)). In French, four inmates in protecti ve custody at an Indiana state pri son c laimed that they did not have equal access to the same vocational,
  academic, and rehabilitation programs as the general population. We he ld that security reasons can justify limitin g the access of pri soners in protecti ve c ustody . Id. at 1256: see also Taylor
  v. Rogers, 781 F.2d 1047, 1050 (4th Ci r. !986)(same).

  These cases, however, are inapposite -        di stingui shabl e because here the Department's expl anations fo r security concerns were di scredited by the co urt below. These defendants fail ed to
  establi sh the necessary relationship between pri son sec uri ty and di sparate treatment of residents of protecti ve custody, a relationship deemed cruc ial by this Court in French.


                                                                                                                                                                                                   )8SI F.2d 882 )

  To the extent the distri ct court's legal conc lusions concerning di sparate treatment depend on its evident iary findin gs that defendants' policies were ill egitimate, de ference must be accorded
  to the district court's ruling. See David K. , 839 F.2d at 1265 . We therefore approve the district court's decision that the De partment's policies violated pl ai nti ffs' equal protection ri ghts.




  Illinois State Law


  Plainti ffs initially asserted before the district court that defenda nts' denial o f housing and programmati c conditions comparabl e to those provided general population residents and of
  comparable opportunity for rehabilitati on and parole each violates Illinois state law. Based on that claim , defendants now arg ue that the final injuncti ve order rested on violations of state
  law and that the district court ordered their compli ance with A R. 808. A vio lation of state law would not create liability under Section 1983. See Flew y , supra, at 1230; Martin, supra, at
   145 5; cf. Jones v. Thieret, 846 F.2d 457, 460 (7th C ir. 1988 )

  While the court did fi nd that the defendants' fa ilure to comply with A R. 808 and the Meeks decree violated state law, the court did not premi se its order o f injuncti ve relie f on those
  alleged violations. Rather, the court specifically announced that it had removed "the references to · under the laws of the State of Ill inois' ... beca use I am not ordering compliance w ith
  state law as s uch ." (Pl. Br. at 45). The court properly justified its order on the foregoing federal constitutional depri vations.



  Defenses to Liability


                                                                                               Attach. B                                                                           pg. 37
https ://www. leagle.com/decision/l 988171885 lf2d86711568                                                                                                                                       12/18/201~
WILLIAM'~   LANE I 851 F.2d 867 (1988)Document
     CaseY:2:20-cv-00012-JRS-MJD       I f2d86711?68
                                                 21-11Leagle.com
                                                       Filed 02/21/20 Page 45 of 70 PageID #: 278
                                                                                               Page 8 of 11
   Q ua flfte d l mmun, ty


   The defense of immunity may prevent an inmate from securing relief for deprivations of constitutional ri ghts. Prison officials who act in good fait h receive qualified immunity for their
   actions. Procunier v. Navarelfe, 434 U.S. 555 , 56 1, 98 S.Ct. 855 , 859, 55 L.Ed .2d 24 . The objecti ve test establi shed by the Supreme Court in Harlow v. Fit=gerald, 457 U.S. 800, 8 18, 102
  S.Ct. 2727, 2738, 73 L.Ed.2d 396, and recently reiterated in Anderson v. Creighton. _             U.S. _ , 107 S.Ct. 3034, 3039, 97 L.Ed.2d 523 , shields official s fro m liability if they did not
   vio late clearly established constitutional or statutory rights of which a reasonable person would have known. See a lso Rakovich v. Wade , 850 F.2d I I 80, 1208-1 2 14, (7th C ir.1 988) (en
  bane): Kurowski v. Krajewski, 848 F.2d 767, 773 (7th C ir. 1988): Forrester v. White, 846 F.2d 29, 32 n. I (7th C ir.1 988): A=ee= v. Fairman, 795 F.2d 1296, 130 I (7th C ir.1986). In Davis
  v. Scherer. 468 U.S. 183 , 194 , I 04 S.Ct. 30 12, 3019, 82 L.Ed .2d 139, the Court further held that claimants must show that the ri ghts allegedl y violated were c learly established at the time
  of the conduct at issue. See also Wade v. Hegner. 804 F.2d 67 , 7 1 (7th C ir. I986) Defendants have the burden of proof of satisfy ing thi s affirmative defense. See Klein v. Ryan, 847 F.2d
  368, 369 (7th Cir. 1988); Walsh, 837 F.2d at 789.

   Because thi s Court is reviewing a denial of a claim of qualifi ed immunity, it is necessary to decide "whether the legal norms all egedl y violated by the defendant were clearly established at
  the time of the chall enged actions." Mitchell v. Forsy th. 472 U.S. 5 I I, 528 , I 05 S.Ct. 2806, 28 I 6, 86 L. Ed.2d 411. Moreover, "[t]o determine whether such lega l nonns existed at the
  pertinent time, we often refer to closely analogous case law, decided before the public official acted or fai led to act." Abel v. Miller, 824 F.2d 1522 , 1533 (7th C ir.1 987).

   Defendants, conceding that the district court relied on landmark Supreme Court cases which e ither established or reaffi rmed general constitutional rights, make the shallow argument that
  the cases reli ed on did not clearly establish the specific rights to meaningful access to the courts, free exerc ise of religion, due process, and equal protection . Yet each of the cases used as
  support by pla inti ffs clearly established that pri son officials must demonstrate at a minimum a rational basis for abridging the inmates' religious rights, C ni=, 405 U.S. at 322 n. 2, 92 S.Ct.
  at 108 1

                                                                                                                                                                                              )851 F.Zd 883)

   n. 2, ri ghts to legal services, Bounds, 430 U.S. at 825 , 97 S.Ct. at 1496, due process ri ghts, Wolff 418 U.S. at 555-556, 94 S.Ct. at 2974-2975 , and equal protection ri ghts, French v. Heyne,
  547 F.2d 994 , 997 (7th Ci r. 1976). In our view, the parameters of the "rights" that the defendants violated are sufficiently clear in light of prior decisional law. See Walsh, 837 F.2d at 789.
  As the Supreme Court noted in Mitchell:




  I    An appell ate court reviewing the denial of the defendant's claim of immunity need not consider the correctness of the plaintiffs version of the facts, nor even determine whether the
       plaintiffs al legati ons act uall y state a claim.


  472 U.S. at 528, 105 S .Ct. at 28 I 6: see also Wrigley v. Greanias. 842 F.2d 955 (7th Cir. I988). Defendants basically ask us to assess whether or not the plaintiffs stated a claim for
  violation of the ir rights to meaningful access to the courts, full exerc ise of reli gion, due process, and equal protection . However, in attempting to di sting ui sh their case from the land mark
  cases relied on by the di strict court, the defendants si mply fail to demonstrate a legitimate rationa le justifyi ng their deprivation of rights of these protecti ve c ustody inmates. Therefore the
  di strict court properl y de nied defendants quali fied immunity.



  Eleventh Amendment


  The Eleventh Amendment to the Constitution bars suit against a state official when the state is the real party in interest. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89, IOI ,
   104 S.Ct. 900,908, 79 L.Ed .2d 67 . Thi s is because the relief sought against the officia l is reall y against the state in that a court decree wo uld operate against the state and not the official
  personally. This absolute immunity, however, does not apply if, as here, the suit challenges the constitutionali ty of the offic ial's actions. Id. at 102, 104 S.Ct. at 909.

  Defendants try to compare their case wi th Pennhurst, where the iss ue was "whether a federal court may award injunctive relief aga inst state officials on the basis of state law." Id. Whi le
  the di strict court did find that defendants' fai lure to comply with AR . 808 and the Meeks decree violated state law, it modified the parties' proposed forms of final order to remove the
  references to state law as already noted. The court also expressly did not order compliance with state law. See supra at p. 882 . Fi nall y, the court did appropriately order relief for the
  federal constituti onal violati ons.

  The Supreme Court recen tl y di smi ssed a petitioner's contention that Pennhurst appli ed in Deakins v. Monaghan, 484 U.S. _ , 108 S.Ct. 523 , 98 L.Ed.2d 529. There petitioners suggested
  that state law c laims predominated in the complaint and the federa l claims were minimal and unsubstan ti al additions. As in Deakins. though, a sizable portion of the re li ef sought in the
  plaintiffs' comp lai nt in this case was intended to compensate the class for injuries all egedly sustained in violation of federa l consti tutional ri ghts. Because the plaintiffs here chall enged the
  federal const itut ionally of the Department's policies, the Elevent h Amendment claim of defendants must similarl y fail.



  Appointment of Special Master


  The di strict co urt's fina l injunctive order required the appointment of a spec ial master pursuant to Rul e 53(b), Fed.RCiv.P. Thi s rule provides such an appoi ntment "onl y upon a bowing
  that some except ional condition requires" this action. Defendants contend that the record in thi s case does not demonstrate exceptional circum stances warranti ng th is remedy and that suc h
  an appointment is inappropriate when state governments need flexibility to comply with a court order.           8   C f United States v. City of Parma, 66 1 F.2d 562 , 579 (6th Cir. 1981 ), certiorari
  denied, 456 U.S. 926, 102 S.Ct. 1972, 72 L. Ed.2d 441 Plaintiffs respond by poi nting to defendants' conduct

                                                                                                                                                                                              )851 F.Zd 884 )

  during thi s liti gation . The distri ct court observed that defendants have demonstrated a "continued and deliberate inattention to plaintiffs' constitutiona l rights," have "wholl y fa iled to take
  any steps or initiate any meas ures necessary to redress the constituti onal violations identifi ed in the opinion," and have provided "questi onable ... responses to thi s Court's requests fo r a
  proposed plan to correct their violations of such righ ts" (Fi nal O rder, reproduced in defendants' Appendix, at 2-3).



                                                                                            Attach. B                                                                         pg. 38
httos: //www.leagle.com/decision/19881718851 f2d86 71 1568                                                                                                                                  12/18/201~
      Casev:2:20-cv-00012-JRS-MJD
WILLIAM~     LANE I 851 F.2d 867 (1988)Document     21-1I Leagle.com
                                        I f2 d86711 568    Filed 02/21/20 Page 46 of 70 PageID #: 279
                                                                                                   Page 9 of 11
   It ;s· ax1omat1c 1hat Jud1c1al superv1s1on ol coun orders shou ld ordinarily be exermea direc        ly by a Judge rather ~an y referra o a mas er. uc re erra s may cause a             110na cos s an
   delays when reviews by the judge are sought, ... impair supervisory consistency and cohesiveness, [and] in voke[] special costs in the form of compensation and expenses." Manual for
   Comp lex Litigation, Second § 20.14, pp. 11-1 2 ( 1985). Yet referrals may be appropriate "if, due to the unusual magnitude of the supervision needed in the compl ex case, fail ure to make
   referral would result in inattention or undue delay ." Id.: see also W. Brazil , G. Hazard, & P. Rice, Managing Complex Litigation : A Practical Guide to the Use of Special Masters ( 1983).

   The judge's authority to make a referral under Rule 53, if not consented to by the parties, is limited . la Buy v. Howes lea/her, 352 U.S. 249, 77 S.Ct. 309, I L.Ed.2d 290. But specia l
   masters may be appointed to monitor implementation of decrees. See, e.g., Rui: v. Es1elle. 679 F.2d 111 5, 1159-11 63 (5 th Cir.), amended in part and vacated in part on other grounds, 688
   F.2d 266 (1982), certiorari de nied, 460 US 1042 , 103 S.Ct. 1438, 75 L.Ed .2d 795 .

   We fully acknowledge that "[t]he appointment of a special master is the except ion and not the rule and [that] there must be a show ing that some excepti onal conditi on req uires such an
  appointment." SA Moore's Federal Practice 'lj 53.05(3] n. 42 (1987). But the appointment of a special master was particularly desirable for the fina l injunctive order of thi s case, where
   non-compliance with the previous district court order was emphasized. See Ga,y W. v. Louisiana, 60 1 F.2d 240 (5th Cir. 1979). The record here is replete with instances of administrative
   recalcitrance. Therefore appointing a master directed to supervise and coordinate the actions of pri son officials to effect uate fu ll compli ance is especially appropriate for cases such as thi s
   challenging conditions of prison confinement. See Taylor v. Perini, 413 F.Supp. 189 (N .D.O hio 1976). Certainly Judge Shadur cannot be expected to neglect his busy docket to ensure that
   recalcitrant defendants no longer violate basic rights of this class.

   Appe ll ate courts are rightly hesitant to grant writs of mandamus directing a trial court to vacate its reference to a special master unless a clear ab use of judicial power is shown. Chicago
   Housing Aulhorily v. A11S1in, 5 11 F.2d 82 (7 th Cir. 1975); 5A Moore's Federal Procedure      'II   53.05 [3] n. 9 ( 1987). The defendants' cursory treatment of this issue fails to demonstrate any
   reversibl e abuse, and therefore their appeal on thi s issue cannot be s ustained .

   The di strict court will be expected to review with care any findings of its spec ial master. In re Chicago, Milwaukee, SI. Paul and Pacific R.R. Co., 84 1 F.2d 789 (7 th Cir.1 988). The district
   court's standa rd of review of the special master's findings and recommendations will be the same as our pertinent standard of review of the district court. Thus the district court will be
   req uired to acce pt the special master's findings of fact unless they are clearl y erroneous. Anderson v. M1. Clemens Po11e1y, 328 U.S. 680,689, 66 S.Ct. I 187, I 193 , 90 L.Ed. 15 15; Locklin
   v. Day-Clo Color Co,p ., 429 F.2d 873 , 876 (7th Cir.1970), certiorari denied, 400 U.S. 1020, 9 I S.Ct. 582 , 584, 27 L.Ed.2d 632 : Fed.R.C iv.P. 53(eX2) {"I n an action to be tried without a
  j ury the court shall accept the master's findings of fac t unless clearl y erroneous."); .I. Moore & J. Lucas, SA Moore's Federal Praclice         'II   52.03 (4], at 52-88 ("a di strict court's scope of
   review of the factual findings [sic] made by a master is comparable to that which the appellate

                                                                                                                                                                                                 )85 1 F.2d 885)

  court has over the district court's find ings of fact"). The special master's legal conclusions, however, will not be entitl ed to deference by the district court, Oil, Chem. & A1omic Workers
   In! '/ Union, 547 F.2d 575 ,580 (D.C .Cir. 1976), certiorari denied, 431 U.S. 966, 97 S.Ct. 2923 , 53 L.Ed.2d 1062: .I. Moore & .I. Lucas, supra, at 52-88 to -89, and will warrant careful
   scrutiny due to the extensive relief sought by pl aintiffs.




   Conc l us ion

  "J udges are not wardens, but we must act as wardens to the limited extent that unconstitutional pri son conditions force us to intervene when those responsible for the conditions have fai led
   to act." Harris v. Fleming, 839 F.2d 1232 (7th Cir.1988). Bad prisons are not inevitable: indeed some are safe, civilized , and provide their inmates with decent work and helpful programs.
  See generally .I. Di.Julio, Jr., Governing Prisons: A Comparative Study of Correctional Management ( I 988). This Court reali zes that where state penal institutions are involved, federal
  courts have reason to defer to appropri ate prison authorities. Procunier v. Marline:, 4 16 U.S. 396, 94 S.Ct. 1800, 40 L.Ed .2d 224 . The defendants, however, have fa iled to convince us that
   the cutback of essential programs and serv ices fo r protective custody inmates at Stateville has a legitimate rational basis. This cutback and disparate treatment was a flagrant violati on of
   the Meeks consent decree, which bound the Department to its provisions. See Derrickson v. Ci1y of Danville, 845 F.2d 7 15, 7 18 (7th Cir. 1988). The increased administrative burden that
  the defen dants assert a decision in plaintiffs' favor would impose upo n the pri son system is inconsequential when compared with the value of a proper and humane system of protective
  c ustody that may protect human life and curb inmate re ta liatory violence. See Walsh, 837 F.2d 789, 793 . Rece ntly, thi s Court noted that




  I    Confinement in Stateville's segregation unit involves considerable isolation, sometimes for protracted periods: and the record shows, what anyway seems pretty obv ious, that
       isolating a human being from other human beings year after year or even month after month can cause substanti al psychological damage, even if the isolation is not total.

  Davenporl v. DeRoberlis, 844 F.2d 1310, 13 13 (7th Cir. 1988). Plai ntiffs in this case, in at1emp1ing to secure their physical safety through assignment to protective custody status by the
  warden, have been punished and treated like those who have violated prison rul es and have periodic behavior problems. Depriving plaintiffs of meaningful access to the co urts, free
  exercise of religion, and eq ual treatment regard ing li ving conditions and programs has not been rationally related to defendants' articulated sec urity concerns. Cf. Manin. s upra, at 1457
  (segregation a legitimate response to a security risk).

   In Section 1983 cases, prisoners may rece ive remedi es comparable to all c ivi l lit igants. District courts may awa rd damages, see Madison Co unly Jail Inmates v. Thompson, 773 F.2d 834
  844 (7th Cir. 1985), as well as order appropriate injunctive relief to prevent any continuing depri vation of an inmate's consti tutional ri ghts. Cf. Preiser v. Newkirk, 422 U S . 395, 95 S.C t.
  2330, 45 L.Ed.2d 272. The di stri ct court has yet to conduct any assessment of compensatory or pun itive damages and still has to order a reasonable remedial plan. A knowledgeable and
   impartial special master to implement a just remedy consistent with the needs of pri son security and legitimate penological goals sho uld assure compliance wi th the court's ultimate
  decision.

  AFF IRMED.

   FLAUM , Ci rcuit Judge, concurring in the result.

   I must reluctantly concur in the judgment of the court, and therefore write separately. The defendants' litigation stra tegy in a case of significant publi c importance has dictated the outcome
  that we are required to affi rm. Their inappropriate form of advocacy and intransigence regarding effort s to e ffectuate a remedy compel us to uphold an opinion whi ch sweeps very

                                                                                                                                                                                                 [85 1 F.2d 886[
                                                                                           Attach. B                                                                             pg. 39
https ://www.leagle.com/decision/19881718851f2 d8671 l 568                                                                                                                                     12/18/201 9
      Casev:2:20-cv-00012-JRS-MJD
WILLIAMS
       , l
                                      I f2d86711568
             LANE 1851 F.2d 867 (1988)Document   21-1I Leagle.com
                                                         Filed 02/21/20 Page 47 of 70 PageID #:Page
                                                                                               280 10 of 11
  br~adiy. Indeed, defendants have brough! upon lhemseJves !he burden ot afford,~                                        m"'!a"e111s"'r111,gllll•.!l!ls•w• 1,"c'"1"a"re!lllllnl!ll
                                                                                                   ect,ve cus oa'c11y•,~n~                                                    o!ln • e11c1111e•ss11a1111r°'1•y•,•n " ,•c•a "'e"""_ _ _""'u•p•r•e•m•e- •
                                                                                                                                                                                                                                                      o•u- - - - •
  precedent.



  A lthough the record clearly establishes that the inadequate library pri vi leges a ll owed to plaintiffs unconstitutionally restri ct their right of access to the courts, in my j udgment plaintiffs'
  success on their other claims was far from inevitable. The protective custody inmates' first amendment and due process argume nts abo ut the scope of their rights to religious services,
  vocational and ed ucational programs, jobs, recreation, and living conditions called for a more reasoned rebuttal. But the prison offic ials were unwilling (or impervious to the need) to
  articulate credibl e justifications for thei r perhaps permi ssible treatment of these inmates. The defendants apparently fa il ed to advance effecti vely the lack of reasonable and feasible
  alternat ives. A lthough we customari ly defer to their professional judgment in matters of admini stration, pri so n official s whose actions are chall enged cannot avoid court scrutin y by
  reflexive, rote assertions that existing conditions are dictated by sec urity concerns and that the cost of change is proh ibi tive.

  The defendants' and their wi tnesses' approach caused the distri ct j udge to find them utterly lacking in cred ibility. They appear to have ushered the district court into virtually insulating his
  findings from review; as the maj ority points out, we may rarely hold such credibility determinations clearl y erroneous. We may never ascertai n to what ex tent these findings were
  "punitive." The defendants certainly invited them by fai ling to engage the court in any persuasive discussion of penological obj ectives and alternati ves. It is discouraging, to say the least,
  that a most critical state agency has been found so sorely wanting as a liti gant by a United States Di strict Court. See Williams v. lane, 646 F.Supp. 1379, 1402-05 (N.D.111. 1986).

  In particular, the defendants' stance once the court decided their liabi lity made the ext reme remedy affinned today almost inevitable . In the opi nion of the district judge, the defendants
  made no substantial attempt at good fa ith compliance with the court's directi ves once liabi lity was established. By refusing to meaningful ly comply with the district court's req uest for aid
  in fas hioning a remedy , defendants ensured a harsher result than wo uld otherwise have been warranted . Whil e the appoi ntment ofa special master to impl ement the co urt's directi ves is an
  extraordinary and di sfavored recourse, the defendants and their coun sel forced the di strict judge's hand.

  Courts must of course recognize their limited competence in the tro ubled and complicated area of prison admini strati on. However, prison ad mini strators all eged to have violated inmates'
  rights must meet such challenges with edify ing and illuminating rejoi nders drawn from their unique expertise, not with the modest responses advanced in this litigation.



  FootNotes



  • The Honorable Robert A Grant, Senior District Judge for the Northern District of Indiana, is sitting by designation.


  I. Protective custody is a status avail able to a Stateville inmate when he fears for his safety or when the warden believes the inmate's safety may be in jeopardy . At any one ti me, from 200
  to 300 of the inmates at Stateville are in protective custody .


  2. Stateville is a maximum security prison run by the defendants which houses approximately 2,000 inmates within five cell houses. Inmates serve ti me for violent crimes such as murder
  and Class X fe lonies. Statevi lle has been the subject of recent litigation before this Court . See, e.g.. Davenport v. De Robert is, 844 F.2d 1310 (7th Cir. 1988); Williams v. Boles. 841 F.2d
  ill (7th Cir. 1988):   Walsh v. Mellas. 837 F.2d 789 (7th C ir.1 988), certio rari den ied, _   U.S _       , I 08 S.Ct 2832, I 00 L. Ed.2d 933 .


  3. The Meeks decree further req uired that the defendants provide a ll inmates in the protective custody area : ( I) "the opportunity to attend a communal reli gious service outside their cells
  once per week"; (2) "access to the general library at least one hour per week, and to the prison law library for at least four hours per week" : (3) "law clerks ... to do research and obtain
  copies" and "library clerks who will circulate within the unit on a daily basis" : (4) "educational opportunities commensurate with those available to inmates in the general population,"
  inc luding "college credit courses" ; (5) "job opportunities" ; (6) at least "seven hours per week of out-of-cell recreation" (and a good faith effort to provide more); and (7) "food of
  comparable quality, quantity, and temperatu re as that provided to inmates assigned to general popul ati on" (and a good faith effort "to locate an area [in Statevi ll e] suitable for use as a
  protective custody dining area").

  Revised AR. 808 stated that "[h]ousing arrangements and essential services shall be comparable to those provided for the general population." The district court found that "comparable"
  as used in AR . 808 means "eq ui valent" or "equal in value or extent" (646 F.Supp. at 1335).



  4. Lockdown is locking all prisoners in their ce ll s except for very brief periods.


  5. The injunction is not officially reported but is reproduced as the first item in defendants' Appendix .


  6. Judge Shad ur was witho ut the benefit of O'l one and Turner. He relied upon the standard articul ated in Caldwell v. Miller. 790 F.2d 589, 597-598 (7th Cir. 1986). Thi s Court, however,
  recognized in Hadi v. Horn, 830 F.2d 779, 784 n. 6 (7th C ir. 1987), that "O'lone and Turner have served to clarify and amplify, rathe r than depart from, [the Caldwell] standard."


  7. In the revised version of AR. 808 responding to the broad 1981 Meeks decree, "essential services" was substituted for "programmatic accommodations" to mesh with that dec ree (646
  F.Supp. at 1385).


  8. Because a ti mely and proper objection to reference to a special master was made and later overruled , appe ll ants can petition this Co urt for review on appeal. Jack Walters & Sons Corp.
  v. Morton Bldg., 737 F.2d 698 , 7 12-713 (7th Cir.1984), certiorari denied, 469 U.S. IO 18, I 05 S.Ct 432 , 83 L.Ed.2d 359.




  Comment                                                                                     Attach. B                                                                                                          pg. 40
https://www.leagle.com/decision/19881718851 f2d86711568                                                                                                                                                                              12/18/2019
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 48 of 70 PageID #: 281
  THABO         *           INMATE DISCIPLINE DATA           *     01-27-2020
PAGE 001 OF 001 *     CHRONOLOGICAL DISCIPLINARY RECORD      *     15:12:53

REGISTER NO: 12982-104 NAME..: GOTTESFELD, MARTIN
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO ___ MOS PRIOR TO 01-27-2020

-------------------------------------------------------------------------------
REPORT NUMBER/STATUS.: 3338082 - SANCTIONED INCIDENT DATE/TIME: 12-06-2019 1920
DHO HEARING DATE/TIME: 12-20-2019 1120            DHO REPT DEL: 01-24-2020 1504
FACL/CHAIRPERSON.....: THA/D.MATTHEWS
REPORT REMARKS.......: I/M STATED HE WAS EXTORTING ANYONE
   204A EXTORTING/BLACKMAIL/PROTECTING - FREQ: 1
        DIS GCT    / 27 DAYS / CS
        COMP:010 LAW:P   TO PROMOTE CLEAR CONDUCT
        LP COMM    / 90 DAYS / CS
                   FROM: 12-20-2019 THRU: 03-18-2020
        COMP:    LAW:    TO PROMOTE CLEAR CONDUCT
        LP PHONE   / 90 DAYS / CS
                   FROM: 12-20-2019 THRU: 03-18-2020
        COMP:    LAW:    TO PROMOTE CLEAR CONDUCT
        MON FINE   / 50.00 DOLLARS / CS
        COMP:    LAW:    TO PROMOTE CLEAR CONDUCT




G0005       TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING IF DESIRED




                                                                          Attach. C
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 49 of 70 PageID #: 282
  THABO         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 001 OF                                                        10:01:59
     FUNCTION: L-P SCOPE: REG   EQ 12982-104     OUTPUT FORMAT: FULL
-------LIMITED TO SUBMISSIONS WHICH MATCH ALL LIMITATIONS KEYED BELOW----------
DT RCV: FROM __________ THRU __________ DT STS: FROM __________ THRU __________
DT STS: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT RDU
DT TDU: FROM ___ TO ___ DAYS BEFORE "OR" FROM ___ TO ___ DAYS AFTER DT TRT
STS/REAS: ______ ______ ______ ______ ______ ______ ______ ______ ______ ______
SUBJECTS: ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____ ____
EXTENDED: _ REMEDY LEVEL: _ _              RECEIPT: _ _ _ "OR" EXTENSION: _ _ _
RCV OFC : EQ ____        ____       ____       ____       ____       ____
TRACK: DEPT: __________ __________ __________ __________ __________ __________
      PERSON: ___        ___        ___        ___        ___        ___
        TYPE: ___        ___        ___        ___        ___        ___
EVNT FACL: EQ ____       ____       ____       ____       ____       ____
RCV FACL.: EQ ____       ____       ____       ____       ____       ____
RCV UN/LC: EQ __________ __________ __________ __________ __________ __________
RCV QTR..: EQ __________ __________ __________ __________ __________ __________
ORIG FACL: EQ ____       ____       ____       ____       ____       ____
ORG UN/LC: EQ __________ __________ __________ __________ __________ __________
ORIG QTR.: EQ __________ __________ __________ __________ __________ __________




G0002       MORE PAGES TO FOLLOW . . .




                                         Attach. D                            pg. 1
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 50 of 70 PageID #: 283
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 002 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 977006-F1       SUB1: 15HS SUB2:      DATE RCV:    05-06-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: COMPLAINTS AGAINST CMU
STATUS DT: 05-08-2019 STATUS CODE: REJ STATUS REASON: MSI ONE OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 05-08-2019
REMARKS..: DOES NOT STATE A SPECIFIC REQUEST OR RESOLUTION.




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 977009-F1       SUB1: 15HS SUB2:      DATE RCV:    05-06-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: COMPLAINTS AGAINST CMU
STATUS DT: 05-08-2019 STATUS CODE: REJ STATUS REASON: MSI ONE OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 05-08-2019
REMARKS..: DOES NOT STATE A SPECIFIC REQUEST OR RESOLUTION.




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 2
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 51 of 70 PageID #: 284
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 003 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 978744-R1       SUB1: 34AM SUB2:      DATE RCV:    05-21-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: STAFF COMPLAINT
STATUS DT: 05-28-2019 STATUS CODE: REJ STATUS REASON: SEN
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 05-28-2019
REMARKS..:




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 977009-F2       SUB1: 15HS SUB2:      DATE RCV:    06-03-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: COMPLAINTS AGAINST CMU
STATUS DT: 06-03-2019 STATUS CODE: REJ STATUS REASON: MSI ONE OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 06-03-2019
REMARKS..: DOES NOT STATE A SPECIFIC REQUEST OR RESOLUTION.
           THERE ARE INCIDENT REPORTS AND 2 PAGES ATTACHED WITH
           NO SPECIFIC REQUEST.




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 3
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 52 of 70 PageID #: 285
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 004 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 979745-F1      SUB1: 16ZS SUB2:      DATE RCV:   06-03-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SUN 06-23-2019
ABSTRACT.: STATES HIS MAIL IS NOT BEING HANDLED REASONABLY
STATUS DT: 07-15-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 06-04-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
FRI 06-14-2019      ISM          SM    06-04-2019     INV         06-11-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 979747-F1      SUB1: 15HS SUB2:      DATE RCV:   06-03-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SUN 06-23-2019
ABSTRACT.: CONCERNS REGARDING CMU POLICY AND PROCEDURE
STATUS DT: 07-01-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 06-04-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
FRI 06-14-2019      UNT MGT      DT    06-04-2019     INV         06-10-2019




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 4
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 53 of 70 PageID #: 286
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 005 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 977006-F2       SUB1: 15HS SUB2:      DATE RCV:    06-04-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: COMPLAINTS AGAINST CMU
STATUS DT: 06-04-2019 STATUS CODE: REJ STATUS REASON: MSI ONE OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 06-04-2019
REMARKS..: NUMEROUS DOCUMENTS CONTINUE TO BE ATTACHED WITHOUT
           A SPECIFIC REQUEST OR SPECIFIC RESOLUTION ON THE
           CORRECT FORM W/ONLY 1 PC OF DOCUMENTATION ATTACHED


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 979748-F1       SUB1: 34ZS SUB2:      DATE RCV:    06-04-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: CONCERNS WITH CMU STAFF WEARING NAME TAGS
STATUS DT: 06-04-2019 STATUS CODE: REJ STATUS REASON: SEN OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 06-04-2019
REMARKS..: YOU LIST MULTIPLE ISSUES AND CLAIM SENSITIVE
           WHEN IT IS NOT




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 5
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 54 of 70 PageID #: 287
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 006 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 980471-F1      SUB1: 15HS SUB2: 16AS DATE RCV:   06-11-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: MON 07-01-2019
ABSTRACT.: STATES WALL STREET JOURNAL DELIVERY DELAYED
STATUS DT: 06-18-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 06-11-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
FRI 06-21-2019      UNT MGT      DT    06-11-2019     INV         06-12-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 980704-F1      SUB1: 16GS SUB2:      DATE RCV:   06-12-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                   RESP DUE: TUE 07-02-2019
ABSTRACT.: REQUESTS TRULINCS CONTACTS BE APPROVED
STATUS DT: 06-26-2019 STATUS CODE: CLO STATUS REASON: WDN
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 06-12-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
SAT 06-22-2019      UNT MGT      DT    06-12-2019     INV         06-17-2019




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 6
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 55 of 70 PageID #: 288
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 007 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 982366-F1      SUB1: 27BS SUB2: 27CS DATE RCV:    06-25-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                    RESP DUE: MON 07-15-2019
ABSTRACT.: REQUESTS TOOTH BE PULLED
STATUS DT: 07-03-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: N EXT:    DATE ENTD: 06-25-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
WED 07-03-2019      MED SVC      RD    06-25-2019     INV         06-28-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 983561-R1       SUB1: 33HM SUB2: 34ZM DATE RCV:    07-02-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: APPEALING REJECTION OF BP-9
STATUS DT: 07-08-2019 STATUS CODE: REJ STATUS REASON: INS
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 07-08-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 7
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 56 of 70 PageID #: 289
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 008 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 983562-R1       SUB1: 33HM SUB2: 34ZM DATE RCV:    07-02-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: APPEALING REJECTION OF BP-9
STATUS DT: 07-08-2019 STATUS CODE: REJ STATUS REASON: INS
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 07-08-2019
REMARKS..:




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 983560-R1       SUB1: 33HM SUB2: 34ZM DATE RCV:    07-05-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:              QTR ORG.:                FACL ORG:
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: APPEALING REJECTION OF BP-9
STATUS DT: 07-08-2019 STATUS CODE: VOD STATUS REASON:
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 07-08-2019
REMARKS..: ERROR, DATE RECEIVED WAS 7-2-2019




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 8
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 57 of 70 PageID #: 290
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 009 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 977006-R1       SUB1: 15HS SUB2:      DATE RCV:    07-05-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: COMPLAINTS AGAINST CMU
STATUS DT: 07-14-2019 STATUS CODE: REJ STATUS REASON: OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 07-14-2019
REMARKS..: CONCUR WITH INSTITUTION REJECTION, CORRECT ISSUES AT
           THAT LEVEL PRIOR TO FILING AT THIS LEVEL.



REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 984009-F1      SUB1: 27ZS SUB2:      DATE RCV:   07-12-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                   RESP DUE: THU 08-01-2019
ABSTRACT.: REQUEST WISDOM TOOTH REMOVED/APPT WITH HYGIENIST
STATUS DT: 08-05-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 07-12-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
FRI 07-19-2019      MED SVC      SB    07-12-2019     INV         07-22-2019




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 9
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 58 of 70 PageID #: 291
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 010 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 978744-A1       SUB1: 34AM SUB2:      DATE RCV:    07-15-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: STAFF COMPLAINT
STATUS DT: 07-25-2019 STATUS CODE: REJ STATUS REASON: WRL DIR OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 07-25-2019
REMARKS..: START APPEAL AT INSTITUTIONAL LEVEL SO WARDEN CAN
           ADDRESS YOUR CONCERN



REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 980471-R1      SUB1: 15HS SUB2: 16AS DATE RCV:   07-16-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: THU 08-15-2019
ABSTRACT.: STATES WALL STREET JOURNAL DELIVERY DELAYED
STATUS DT: 08-05-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 07-16-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 10
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 59 of 70 PageID #: 292
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 011 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 984449-F1      SUB1: 15HS SUB2:      DATE RCV:   07-17-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: TUE 08-06-2019
ABSTRACT.: POOR LIGHTING, VENTILATION,UNSANITARY CONDITIONS
STATUS DT: 08-05-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 07-17-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
WED 07-24-2019      FACL MGT     JP    07-17-2019     INV         07-30-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 979745-R1      SUB1: 16ZS SUB2:      DATE RCV:   08-08-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SAT 09-07-2019
ABSTRACT.: STATES HIS MAIL IS NOT BEING HANDLED REASONABLY
STATUS DT: 08-30-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 08-13-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 11
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 60 of 70 PageID #: 293
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 012 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 979747-R1      SUB1: 15HS SUB2:      DATE RCV:   08-08-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SAT 09-07-2019
ABSTRACT.: CONCERNS REGARDING CMU POLICY AND PROCEDURE
STATUS DT: 08-30-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 08-16-2019
REMARKS..:




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 984449-R1      SUB1: 15HS SUB2:      DATE RCV:   09-06-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SUN 10-06-2019
ABSTRACT.: POOR LIGHTING, VENTILATION,UNSANITARY CONDITIONS
STATUS DT: 09-30-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 09-08-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                            pg. 12
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 61 of 70 PageID #: 294
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 013 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 994120-F1      SUB1: 15HS SUB2: 33BS DATE RCV:   09-23-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 2             RESP DUE: SUN 10-13-2019
ABSTRACT.: FUNCTION OF PASTE TEXT NOT AVAILABLE ON LEXISNEXUS
STATUS DT: 11-08-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 10-16-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
WED 10-23-2019      EDUC SVC     PW    10-16-2019     INV         11-01-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 992982-F1       SUB1: 15HS SUB2:      DATE RCV:    10-01-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: CMU CONCERNS REGARDING LAW LIBRARY
STATUS DT: 10-03-2019 STATUS CODE: REJ STATUS REASON: INF
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 10-03-2019
REMARKS..: YOU MUST ATTEMPT INFORMAL RESOLUTION




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 13
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 62 of 70 PageID #: 295
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 014 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 983562-A1       SUB1: 33HM SUB2: 34ZM DATE RCV:    10-02-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: APPEALING REJECTION OF BP-9
STATUS DT: 10-16-2019 STATUS CODE: REJ STATUS REASON: DIR
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 10-16-2019
REMARKS..:




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 977006-A1       SUB1: 15HS SUB2:      DATE RCV:    10-03-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: COMPLAINTS AGAINST CMU
STATUS DT: 10-16-2019 STATUS CODE: REJ STATUS REASON: DIR OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 10-16-2019
REMARKS..: A REJECTION IS NOT A DENIAL. FOLLOW INSTRUCTIONS,
           MAKE CORRECTIONS, AND RESUBMIT AT THE APPROPRIATE
           LEVEL.




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 14
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 63 of 70 PageID #: 296
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 015 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 983561-A1       SUB1: 33HM SUB2: 34ZM DATE RCV:    10-03-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: APPEALING REJECTION OF BP-9
STATUS DT: 10-16-2019 STATUS CODE: REJ STATUS REASON: DIR OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 10-16-2019
REMARKS..: A REJECTION IS NOT A DENIAL. FOLLOW INSTRUCTIONS,
           MAKE CORRECTIONS, AND RESUBMIT AT THE APPROPRIATE
           LEVEL.


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 979747-A1      SUB1: 15HM SUB2:      DATE RCV:   10-09-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SUN 12-08-2019
ABSTRACT.: CONCERNS REGARDING CMU POLICOES/PROCEDURES/RULES
STATUS DT: 11-21-2019 STATUS CODE: CLD STATUS REASON: DNY
INCRPTNO.:           RCT: P EXT: P DATE ENTD: 11-15-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 15
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 64 of 70 PageID #: 297
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 016 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 979745-A1      SUB1: 16ZM SUB2:      DATE RCV:   10-09-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SUN 12-08-2019
ABSTRACT.: STATES MAIL NOT BEING PROCESSED IN A TIMELY MANNER
STATUS DT: 11-21-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT: P DATE ENTD: 11-15-2019
REMARKS..:




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 980471-A1      SUB1: 15HS SUB2: 16AS DATE RCV:   10-15-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: SAT 12-14-2019
ABSTRACT.: STATES WALL STREET JOURNAL DELIVERY DELAYED
STATUS DT: 11-21-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT: P DATE ENTD: 10-21-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                            pg. 16
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 65 of 70 PageID #: 298
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 017 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 994099-F1      SUB1: 33ZS SUB2:      DATE RCV:   10-16-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1             RESP DUE: TUE 11-05-2019
ABSTRACT.: REQUESTS DOCUMENT FOR THE COURTS TO BE NOTARIZED
STATUS DT: 10-31-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 10-16-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
WED 10-23-2019      UNT MGT      DT    10-16-2019     INV         10-22-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 984449-A1      SUB1: 15HS SUB2:      DATE RCV:   11-04-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1 BOP 1       RESP DUE: FRI 01-03-2020
ABSTRACT.: POOR LIGHTING, VENTILATION,UNSANITARY CONDITIONS
STATUS DT: 12-27-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT: P DATE ENTD: 11-15-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 17
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 66 of 70 PageID #: 299
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 018 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 996452-R1       SUB1: 33HM SUB2:      DATE RCV:    11-06-2019
UNT RCV..:CMU           QTR RCV.: D04-041L       FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: ADMIN REMEDY PROCEDURES
STATUS DT: 11-07-2019 STATUS CODE: REJ STATUS REASON: INS IRQ OTH
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 11-07-2019
REMARKS..: YOU FAILED TO INCLUDE A COPY OF THE WARDEN'S
           RESPONSE.



REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 997696-F1      SUB1: 24AS SUB2: 15HS DATE RCV:   11-18-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                   RESP DUE: SUN 12-08-2019
ABSTRACT.: CONCERNS WITH FOOD SERVICE IN CMU
STATUS DT: 12-10-2019 STATUS CODE: CLD STATUS REASON: DNY
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 11-20-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
WED 11-27-2019      FOOD SVC     IO    11-20-2019     INV         11-27-2019




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 18
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 67 of 70 PageID #: 300
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 019 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 997702-F1      SUB1: 25ES SUB2:      DATE RCV:   11-18-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                   RESP DUE: SUN 12-08-2019
ABSTRACT.: REQUESTS WATCHES TO BE SOLD BY COMMISSARY
STATUS DT: 12-05-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 11-20-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
WED 11-27-2019      FIN MGT      DF    11-20-2019     INV         11-25-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 994099-R1      SUB1: 33ZS SUB2:      DATE RCV:   11-22-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 1             RESP DUE: TUE 01-21-2020
ABSTRACT.: REQUESTS DOCUMENT FOR THE COURTS TO BE NOTARIZED
STATUS DT: 12-26-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT: P DATE ENTD: 12-04-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 19
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 68 of 70 PageID #: 301
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *   01-27-2020
PAGE 020 OF       *             FULL SCREEN FORMAT             *   10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 994120-R1      SUB1: 15HS SUB2: 33BS DATE RCV:    11-22-2019
UNT RCV..:CMU           QTR RCV.: D04-041L      FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 2             RESP DUE:
ABSTRACT.: FUNCTION OF PASTE TEXT NOT AVAILABLE ON LEXISNEXUS
STATUS DT: 12-04-2019 STATUS CODE: REJ STATUS REASON: IRQ RSR
INCRPTNO.:           RCT:   EXT:   DATE ENTD: 12-04-2019
REMARKS..:




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: BOP
REMEDY ID: 996452-A1       SUB1: 33HM SUB2:      DATE RCV:    12-09-2019
UNT RCV..:CMU           QTR RCV.: D02-010LDS     FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L       FACL ORG: THA
EVT FACL.: THA    ACC LEV:                          RESP DUE:
ABSTRACT.: ADMIN REMEDY PROCEDURES
STATUS DT: 12-13-2019 STATUS CODE: REJ STATUS REASON: DIR
INCRPTNO.:           RCT:    EXT:   DATE ENTD: 12-13-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                             pg. 20
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 69 of 70 PageID #: 302
  THABO           *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 021 OF       *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 1000288-F1      SUB1: 25ES SUB2:      DATE RCV:   12-09-2019
UNT RCV..:CMU            QTR RCV.: D02-010LDS    FACL RCV: THA
UNT ORG..:CMU            QTR ORG.: D02-010LDS    FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                    RESP DUE: SUN 12-29-2019
ABSTRACT.: REQUESTS MENS WATCHES BE SOLD IN COMMISSARY
STATUS DT: 01-22-2020 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:            RCT: P EXT:   DATE ENTD: 12-13-2019
REMARKS..:


                     CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE            DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
FRI 12-20-2019      FIN MGT      DF    12-13-2019     INV         12-19-2019




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                 QTR.: D02-010LDS RCV OFC: NCR
REMEDY ID: 994120-R2      SUB1: 15HS SUB2: 33BS DATE RCV:   12-10-2019
UNT RCV..:CMU           QTR RCV.: D02-010LDS    FACL RCV: THA
UNT ORG..:CMU           QTR ORG.: D04-041L      FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1 NCR 2             RESP DUE: THU 01-09-2020
ABSTRACT.: FUNCTION OF PASTE TEXT NOT AVAILABLE ON LEXISNEXUS
STATUS DT: 12-23-2019 STATUS CODE: CLO STATUS REASON: XPL
INCRPTNO.:           RCT: P EXT:   DATE ENTD: 12-11-2019
REMARKS..:




G0002         MORE PAGES TO FOLLOW . . .




                                           Attach. D                              pg. 21
 Case 2:20-cv-00012-JRS-MJD Document 21-1 Filed 02/21/20 Page 70 of 70 PageID #: 303
  THABO         *ADMINISTRATIVE REMEDY GENERALIZED RETRIEVAL *     01-27-2020
PAGE 022 OF 022 *             FULL SCREEN FORMAT             *     10:01:59


REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 1000236-F1      SUB1: 17ZS SUB2: 15HS DATE RCV:   12-10-2019
UNT RCV..:CMU            QTR RCV.: D02-010LDS    FACL RCV: THA
UNT ORG..:CMU            QTR ORG.: D02-010LDS    FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                    RESP DUE: MON 12-30-2019
ABSTRACT.: REQUESTING ACCESS TO CONTACT OIG THROUGH TRULINCS
STATUS DT: 12-13-2019 STATUS CODE: ACC STATUS REASON:
INCRPTNO.:            RCT: P EXT:   DATE ENTD: 12-13-2019
REMARKS..:


                   CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE          DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
THU 12-19-2019    UNT MGT      DT    12-13-2019     INV




REGNO: 12982-104 NAME: GOTTESFELD, MARTIN
RSP OF...: THA UNT/LOC/DST: CMU                  QTR.: D02-010LDS RCV OFC: THA
REMEDY ID: 1000286-F1      SUB1: 25ES SUB2:      DATE RCV:   12-10-2019
UNT RCV..:CMU            QTR RCV.: D02-010LDS    FACL RCV: THA
UNT ORG..:CMU            QTR ORG.: D02-010LDS    FACL ORG: THA
EVT FACL.: THA    ACC LEV: THA 1                    RESP DUE: MON 12-30-2019
ABSTRACT.: REQUESTS MATTRESSES IN THE CMU REPLACED
STATUS DT: 12-13-2019 STATUS CODE: ACC STATUS REASON:
INCRPTNO.:            RCT: P EXT:   DATE ENTD: 12-13-2019
REMARKS..:


                   CURRENT INVESTIGATIVE AND RELIEF TRACKING DATA
DATE DUE          DEPARTMENT   TO    DATE ASSN    TRK TYPE    DATE RETURNED
FRI 12-20-2019    FIN MGT      DF    12-13-2019     INV




                42 REMEDY SUBMISSION(S) SELECTED
G0000       TRANSACTION SUCCESSFULLY COMPLETED




                                        Attach. D                                pg. 22
